Exhibit 10.1

 

uniQure N.V.

Up to 5,000,000 Ordinary Shares

(nominal value €0.05 per share)

 

SALES AGREEMENT

 

September 15, 2017

 

LEERINK PARTNERS LLC
One Federal Street, 37th Floor
Boston, Massachusetts 02110

 

Ladies and Gentlemen:

 

uniQure N.V., a Dutch public company with limited liability (naamloze
vennootschap) (the “Company”), confirms its agreement (this “Agreement”) with
Leerink Partners LLC (“Leerink”), as follows:

 

1.                                      Issuance and Sale of Shares.  The
Company agrees that, from time to time during the term of this Agreement, on the
terms and subject to the conditions set forth herein, it may issue and sell to
or through Leerink, acting as agent and/or principal, up to 5,000,000 ordinary
shares, nominal value €0.05 per share, of the Company (the “Ordinary Shares”),
subject to the limitations set forth in Section 5(c) (the “Placement Shares”).
Notwithstanding anything to the contrary contained herein, the parties hereto
agree that compliance with the limitation set forth in this Section 1 on the
number of Ordinary Shares that may be issued and sold under this Agreement from
time to time shall be the sole responsibility of the Company, and that Leerink
shall have no obligation in connection with such compliance.  The issuance and
sale of Placement Shares to or through Leerink will be effected pursuant to the
Registration Statement (as defined below) filed by the Company and declared
effective by the Securities and Exchange Commission (the “Commission”), although
nothing in this Agreement shall be construed as requiring the Company to use the
Registration Statement to issue any Placement Shares.

 

The Company has prepared and filed, in accordance with the provisions of the
Securities Act of 1933, as amended, and the rules and regulations thereunder
(collectively, the “Securities Act”), with the Commission a registration
statement on Form S-3, including a base prospectus, relating to certain
securities, including the Ordinary Shares, to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (collectively,
the “Exchange Act”). The Company has prepared a prospectus supplement to the
base prospectus included as part of such registration statement at the time it
became effective specifically relating to the offering of the Placement Shares
pursuant to this Agreement (the “Prospectus Supplement”). The Company will
furnish to Leerink, for use by Leerink, copies of the base prospectus included
as part of such registration statement at the time it became effective, as
supplemented by the Prospectus Supplement. Except where the context otherwise
requires, such registration statement, as amended when it became effective,
including all documents filed as part thereof or incorporated by reference
therein, and including any information contained in a Prospectus (as defined
below) subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act or deemed to be a part

 

--------------------------------------------------------------------------------


 

of such registration statement pursuant to Rule 430B or 462(b) of the Securities
Act, is herein called the “Registration Statement.” The base prospectus,
including all documents incorporated therein by reference, included in the
Registration Statement, as it may be supplemented by the Prospectus Supplement,
in the form in which such prospectus and/or Prospectus Supplement have most
recently been filed by the Company with the Commission pursuant to
Rule 424(b) under the Securities Act, together with any “issuer free writing
prospectus,” as defined in Rule 433 under the Securities Act (“Rule 433”),
relating to the Placement Shares that (i) is required to be filed with the
Commission by the Company or (ii) is exempt from filing pursuant to
Rule 433(d)(5)(i), in each case, in the form filed or required to be filed with
the Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g), is herein called the “Prospectus.”

 

Any reference herein to the Registration Statement, any Prospectus Supplement,
Prospectus or any issuer free writing prospectus shall be deemed to refer to and
include the documents, if any, that are or are deemed to be incorporated by
reference therein (the “Incorporated Documents”), including, unless the context
otherwise requires, the documents, if any, filed as exhibits to such
Incorporated Documents. Any reference herein to the terms “amend,” “amendment”
or “supplement” with respect to the Registration Statement, any Prospectus
Supplement, the Prospectus or any issuer free writing prospectus shall be deemed
to refer to and include the filing of any document under the Exchange Act on or
after the most-recent effective date of the Registration Statement, or the date
of the Prospectus Supplement, Prospectus or such issuer free writing prospectus,
as the case may be, and incorporated therein by reference. For purposes of this
Agreement, all references to the Registration Statement, the Prospectus or any
amendment or supplement thereto shall be deemed to include the most recent copy
filed with the Commission pursuant to its Electronic Data Gathering Analysis and
Retrieval System or, if applicable, the Interactive Data Electronic Application
system when used by the Commission (collectively, “EDGAR”).

 

2.                                      Placements.  Each time that the Company
wishes to issue and sell any Placement Shares through Leerink, as agent,
hereunder (each, a “Placement”), it will notify Leerink by email notice (or
other method mutually agreed to in writing by the parties) (a “Placement
Notice”) containing the parameters in accordance with which it desires such
Placement Shares to be sold, which shall at a minimum include the maximum number
of Placement Shares to be issued, the time period during which sales are
requested to be made, any limitation on the number of Placement Shares that may
be sold in any one Trading Day (as defined in Section 3) and any minimum price
below which sales may not be made, a form of which containing such minimum sales
parameters is attached hereto as Schedule 1.  The Placement Notice shall
originate from any of the individuals authorized on behalf of the Company set
forth on Schedule 2 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from Leerink set forth on Schedule 2, as such Schedule 2 may be
updated by either party from time to time by sending a notice containing a
revised Schedule 2 to the other party in the manner provided in Section 12. The
Placement Notice shall be effective upon receipt by Leerink unless and until
(i) in accordance with the notice requirements set forth in Section 4, Leerink
declines to accept the terms contained therein for any reason, in its sole
discretion, within two (2) Trading Days from the time the Placement Notice was
received, (ii) in accordance with the notice requirements set forth in
Section 4, Leerink suspends sales under the Placement Notice for any reason in
its sole discretion, (iii) the entire number of the Placement Shares has been
sold, (iv) in accordance with the notice requirements set forth in Section 4,
the Company suspends sales under or terminates the Placement Notice for any
reason in its sole discretion, (v) the Company issues a subsequent Placement
Notice with

 

2

--------------------------------------------------------------------------------


 

parameters superseding those contained in the earlier dated Placement Notice, or
(vi) this Agreement has been terminated under the provisions of Section 11. The
amount of any discount, commission or other compensation to be paid by the
Company to Leerink in connection with the sale of the Placement Shares effected
through Leerink, as agent, shall be calculated in accordance with the terms set
forth in Schedule 3.  It is expressly acknowledged and agreed that neither the
Company nor Leerink will have any obligation whatsoever with respect to a
Placement or any Placement Shares unless and until the Company delivers a
Placement Notice to Leerink and Leerink does not decline such Placement Notice
pursuant to the terms set forth above, and then only upon the terms specified
therein and herein. In the event of a conflict between the terms of this
Agreement and the terms of a Placement Notice, the terms of the Placement Notice
will control.

 

3.                                      Sale of Placement Shares by Leerink.  On
the basis of the representations and warranties herein contained and subject to
the terms and conditions herein set forth, including, without limitation,
Section 5(c), upon Leerink’s acceptance of the terms of a Placement Notice as
provided in Section 2, and unless the sale of the Placement Shares described
therein has been declined, suspended, or otherwise terminated in accordance with
the terms of this Agreement, Leerink, for the period specified in the Placement
Notice, will use its commercially reasonable efforts consistent with its normal
trading and sales practices and applicable state and federal laws, rules and
regulations and the rules of the Nasdaq Global Select Market (“Nasdaq”) to sell
such Placement Shares up to the number specified in, and otherwise in accordance
with the terms of, such Placement Notice.  If acting as agent hereunder, Leerink
will provide written confirmation to the Company (including by email
correspondence to each of the individuals of the Company set forth on Schedule
2, if receipt of such correspondence is actually acknowledged by any of the
individuals to whom the notice is sent, other than via auto-reply) no later than
the opening of the Trading Day (as defined below) immediately following the
Trading Day on which it has made sales of Placement Shares hereunder setting
forth the number of Placement Shares sold on such day, the volume-weighted
average price of the Placement Shares sold, and the Net Proceeds (as defined
below) payable to the Company.  Subject to the terms of any Placement Notice,
Leerink may sell Placement Shares by any method permitted by law deemed to be an
“at the market” offering as defined in Rule 415 of the Securities Act,
including, without limitation, sales made through Nasdaq, on any other existing
trading market for the Ordinary Shares or to or through a market maker. If
expressly authorized by the Company in a Placement Notice, Leerink may also sell
Placement Shares in negotiated transactions. Notwithstanding the provisions of
Section 6(tt), Leerink shall not purchase Placement Shares on a principal basis
pursuant to this Agreement, except as may be otherwise agreed by the Company and
Leerink in a separate written agreement setting forth the terms thereof. The
Company acknowledges and agrees that (i) there can be no assurance that Leerink
will be successful in selling Placement Shares, (ii) Leerink will incur no
liability or obligation to the Company or any other person or entity if it does
not sell Placement Shares for any reason other than a failure by Leerink to use
its commercially reasonable efforts consistent with its normal trading and sales
practices and applicable law and regulations to sell such Placement Shares as
required under this Agreement and (iii) Leerink shall be under no obligation to
purchase Placement Shares on a principal basis pursuant to this Agreement,
except as may be otherwise agreed by the Company and Leerink in a separate
written agreement setting forth the terms thereof. For the purposes hereof,
“Trading Day” means any day on which Ordinary Shares are purchased and sold on
the principal market on which the Ordinary Shares are listed or quoted.

 

3

--------------------------------------------------------------------------------


 

4.                                      Suspension of Sales.

 

(a)                                 The Company or Leerink may, upon notice to
the other party in writing (including by email correspondence to each of the
individuals of the other party set forth on Schedule 2, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice is sent, other than via auto-reply) or by telephone (confirmed
immediately by verifiable facsimile transmission or email correspondence to each
of the individuals of the other party set forth on Schedule 2), suspend any sale
of Placement Shares; provided, however, that such suspension shall not affect or
impair either party’s obligations with respect to any Placement Shares sold
hereunder prior to the receipt of such notice.  Each of the parties agrees that
no such notice under this Section 4 shall be effective against the other unless
it is made to one of the individuals named on Schedule 2 hereto, as such
schedule may be amended from time to time.

 

(b)                                 Notwithstanding any other provision of this
Agreement, during any period in which the Company is in possession of material
non-public information, the Company and Leerink agree that (i) no sale of
Placement Shares will take place, (ii) the Company shall not request the sale of
any Placement Shares, and (iii) Leerink shall not be obligated to sell or offer
to sell any Placement Shares.

 

5.                                      Settlement and Delivery of the Placement
Shares.

 

(a)                                 Settlement of Placement Shares.  Unless
otherwise specified in the applicable Placement Notice, settlement for sales of
Placement Shares will occur on the second (2nd) Trading Day (or such earlier day
as is industry practice or as is required for regular-way trading) following the
date on which such sales are made (each, a “Settlement Date”).  The amount of
proceeds to be delivered to the Company on a Settlement Date against receipt of
the Placement Shares sold (the “Net Proceeds”) will be equal to the aggregate
sales price received by Leerink at which such Placement Shares were sold, after
deduction for (i) Leerink’s commission, discount or other compensation for such
sales payable by the Company pursuant to Section 2 hereof, (ii) any other
amounts due and payable by the Company to Leerink hereunder pursuant to
Section 7(g) (Expenses) hereof, and (iii) any transaction fees imposed by any
governmental or self-regulatory organization in respect of such sales.

 

(b)                                 Delivery of Placement Shares.  On each
Settlement Date, subject to delivery of the related Net Proceeds by Leerink to
the Company, the Company will issue the Placement Shares being sold on such date
to its transfer agent pursuant to a deed of issue (each, a “Deed of Issue”) and
the Company will cause its transfer agent to electronically transfer such
Placement Shares by crediting Leerink’s or its designee’s account (provided
Leerink shall have given the Company written notice of such designee prior to
the Settlement Date) at The Depository Trust Company through its Deposit and
Withdrawal at Custodian System (“DWAC”) or by such other means of delivery as
may be mutually agreed upon by the parties hereto, which in all cases shall be
freely tradeable, transferable, registered shares in good deliverable form. On
each Settlement Date, Leerink will deliver the related Net Proceeds in same day
funds to an account designated by the Company on, or prior to, the Settlement
Date and in any event before the execution by the Company of the relevant Deed
of Issue. Leerink shall be responsible for providing DWAC instructions or other
instructions for delivery by other means with regard to the transfer of the
Placement Shares being sold. The Company agrees that if the Company, or its
transfer agent (if applicable), defaults in its obligation to deliver duly
authorized Placement Shares by 2:30 P.M., Eastern Standard Time,

 

4

--------------------------------------------------------------------------------


 

on a Settlement Date (other than as a result of a failure by Leerink to provide
instructions for delivery), the Company agrees that in addition to and in no way
limiting the rights and obligations set forth in Section 9(a) (Company
Indemnification) hereto, it will (i) take all necessary action to cause the full
amount of the Net Proceeds that were delivered to the Company’s account with
respect to such settlement, together with any costs incurred by Leerink and/or
its clearing firm in connection with recovering such Net Proceeds, to be
immediately returned to Leerink or its clearing firm no later than 5:00 P.M.,
Eastern Standard Time, on such Settlement Date, by wire transfer of immediately
available funds to an account designated by Leerink or its clearing firm,
(ii) indemnify and hold Leerink and its clearing firm harmless against any loss,
claim, damage, or expense (including reasonable legal fees and expenses), as
incurred, arising out of or in connection with such default by the Company and
(iii) pay to Leerink any commission, discount, or other compensation to which it
would otherwise have been entitled absent such default.

 

(c)                                  Limitations on Offering Size. Under no
circumstances shall the Company cause or request the offer or sale of any
Placement Shares if, after giving effect to the sale of such Placement Shares,
the aggregate number or gross sales proceeds of Placement Shares sold pursuant
to this Agreement would exceed the lesser of: (i) the number or dollar amount of
Ordinary Shares registered pursuant to the Registration Statement pursuant to
which the offering is being made, (ii) the number of authorized but unissued and
unreserved Ordinary Shares, (iii) the number or dollar amount of Ordinary Shares
permitted to be offered and sold by the Company under Form S-3 (including
General Instruction I.B.6. thereof, if applicable), (iv) the number of Ordinary
Shares the Company’s board of directors is authorized to issue pursuant to a
resolution of the general meeting of shareholders of the Company in accordance
with the Company’s articles of association and applicable Dutch law, and
notified to Leerink in writing, or (v) the number of Ordinary Shares for which
the Company has filed the Prospectus Supplement or other prospectus supplement
specifically relating to the offering of the Placement Shares pursuant to this
Agreement. Under no circumstances shall the Company cause or request the offer
or sale of any Placement Shares pursuant to this Agreement at a price lower than
the minimum price authorized from time to time by the Company’s board of
directors, and notified to Leerink in writing. Notwithstanding anything to the
contrary contained herein, the parties hereto acknowledge and agree that
compliance with the limitations set forth in this Section 5(c) on the number or
dollar amount of Placement Shares that may be issued and sold under this
Agreement from time to time shall be the sole responsibility of the Company, and
that Leerink shall have no obligation in connection with such compliance.

 

6.                                      Representations and Warranties of the
Company.  The Company represents and warrants to, and agrees with, Leerink that
as of the date of this Agreement (except for those representations, warranties
and agreements that speak solely as of a specific date or time, in which case as
of such date or time), and as of (i) each Representation Date (as defined in
Section 7(m)), (ii) each date on which a Placement Notice is given, (iii) the
time of each sale of any Placement Shares pursuant to this Agreement and
(iv) each Settlement Date (each such time or date referred to in clauses
(i) through (iv), an “Applicable Time”):

 

(a)                                 The Registration Statement has been filed
with and has been declared effective by the Commission under the Securities Act.
The Company and the transactions contemplated by this Agreement meet the
requirements for and comply with the conditions for the use of Form S-3
(including General Instructions I.A. and I.B.1 of Form S-3) under the Securities
Act. The Registration Statement meets, and the offering and sale of Placement
Shares as contemplated hereby comply with, the requirements of
Rule 415(a)(1)(x) under the

 

5

--------------------------------------------------------------------------------


 

Securities Act. Leerink is named as the agent engaged by the Company in the
section entitled “Plan of Distribution” in the Prospectus Supplement. The
Company has not received from the Commission any notice pursuant to
Rule 401(g)(1) under the Securities Act objecting to the use of the shelf
registration statement form. No stop order of the Commission preventing or
suspending the use of the base prospectus, the Prospectus Supplement or the
Prospectus, or the effectiveness of the Registration Statement, has been issued,
and no proceedings for such purpose are pending before or, to the knowledge of
the Company, threatened by the Commission. At the time of the initial filing of
the Registration Statement, the Company paid the required Commission filing fees
relating to the securities covered by the Registration Statement, including the
Ordinary Shares that may be sold pursuant to this Agreement, in accordance with
Rule 457(o) under the Securities Act. Copies of the Registration Statement, the
Prospectus, and any such amendments or supplements and all Incorporated
Documents that were filed with the Commission on or prior to the date of this
Agreement have been delivered, or are available through EDGAR, to Leerink and
its counsel.

 

(b)                                 Each of the Registration Statement and any
post-effective amendment thereto, at the time it became or becomes effective and
at each deemed effective date with respect to Leerink pursuant to
Rule 430B(f)(2) under the Securities Act, complied and will comply in all
material respects with the Securities Act and did not and will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading,
except that the representations and warranties set forth in this sentence do not
apply to Agent’s Information (as defined below). The Prospectus, when so filed
with the Commission under Rule 424(b) under the Securities Act, complied,
complies and as of each Applicable Time will comply in all material respects
with the requirements of the Securities Act, and each Prospectus furnished to
Leerink for use in connection with the offering of the Placement Shares was
identical to the electronically transmitted copies thereof filed with the
Commission pursuant to EDGAR, except to the extent permitted by Regulation S-T.
Neither the Prospectus nor any amendment or supplement thereto, as of its date
and as of each Applicable Time, included, includes or will include an untrue
statement of a material fact or omitted, omits or will omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except that the
representations and warranties set forth in this sentence do not apply to
Agent’s Information. Each Incorporated Document heretofore filed, when it was
filed (or, if any amendment with respect to any such document was filed, when
such amendment was filed), conformed in all material respects with the
requirements of the Exchange Act, and any further Incorporated Documents so
filed and incorporated after the date of this Agreement will, when they are
filed, conform in all material respects with the requirements of the Exchange
Act; no such Incorporated Document when it was filed (or, if an amendment with
respect to any such document was filed, when such amendment was filed),
contained an untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and no such Incorporated Document, when it is filed, will contain an
untrue statement of a material fact or will omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

(c)                                  (i) At the time of filing the Registration
Statement and (ii) at the time of the execution of this Agreement (with such
date being used as the determination date for purposes of this clause (ii)), the
Company was not and is not an Ineligible Issuer (as defined

 

6

--------------------------------------------------------------------------------


 

in Rule 405), without taking account of any determination by the Commission
pursuant to Rule 405 that it is not necessary that the Company be considered an
Ineligible Issuer.

 

(d)                                 The Company is, and since February 4, 2014
has been, an “emerging growth company”, as defined in Section 2(a) of the
Securities Act (an “Emerging Growth Company”).

 

(e)                                  Each “issuer free writing prospectus,” as
defined in Rule 433, as of its issue date and as of each Applicable Time, did
not, does not and will not include any information that conflicted, conflicts or
will conflict with the information contained in the Registration Statement or
the Prospectus, including any Incorporated Document deemed to be a part thereof
that has not been superseded or modified, except that the representations and
warranties set forth in this sentence do not apply to Agent’s Information. Each
issuer free writing prospectus that the Company has filed, or is required to
file, pursuant to Rule 433 or that was prepared by or on behalf of or used by
the Company complies or will comply in all material respects with the
requirements of the Securities Act.

 

(f)                                   The Company has not distributed and will
not distribute, prior to the completion of Leerink’s distribution of the
Placement Shares, any offering material in connection with the offering and sale
of the Placement Shares other than the Registration Statement, the Prospectus or
any Permitted Free Writing Prospectus (as defined below).

 

(g)                                  The interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the Registration
Statement fairly presents the information called for in all material respects
and has been prepared in accordance with the Commission’s rules and guidelines
applicable thereto.

 

(h)                                 The Company is subject to and in compliance
in all material respects with the reporting requirements of Section 13 or
Section 15(d) of the Exchange Act.  The Ordinary Shares are registered pursuant
to Section 12(b) of the Exchange Act and are listed on Nasdaq, and the Company
has taken no action designed to, or reasonably likely to have the effect of,
terminating the registration of the Ordinary Shares under the Exchange Act or
delisting the Ordinary Shares from Nasdaq, nor has the Company received any
notification that the Commission or Nasdaq is contemplating terminating such
registration or listing. The Company is in compliance with the current listing
standards of Nasdaq. The Company has filed a Notification of Listing of
Additional Shares with Nasdaq with respect to the Placement Shares.

 

(i)                                     No person (as such term is defined in
Rule 1-02 of Regulation S-X promulgated under the Securities Act) has the right
to act as an underwriter or as a financial advisor to the Company in connection
with the offer and sale of the Placement Shares hereunder, whether as a result
of the filing or effectiveness of the Registration Statement or the sale of the
Placement Shares as contemplated hereby or otherwise. Except for Leerink, there
is no broker, finder or other party that is entitled to receive from the Company
or any of its Subsidiaries (as defined below) any brokerage or finder’s fee or
other fee or commission as a result of any transactions contemplated by this
Agreement.

 

(j)                                    The Company has been duly incorporated
and is validly existing as a public company with limited liability (naamloze
vennootschap) under the laws of the Netherlands, with the corporate power and
authority to acquire, own, lease and operate its properties, and to lease the
same to others, and to conduct its business as described in the Registration

 

7

--------------------------------------------------------------------------------


 

Statement and the Prospectus and to enter into and perform its obligations under
this Agreement. The Company is duly qualified to do business as a foreign
corporation and is in good standing (where such concept exists) under the laws
of each other jurisdiction which requires such qualification, whether by reason
of the ownership or leasing of property or the conduct of business, except where
the failure to be so qualified or in good standing could not reasonably be
expected, individually or in the aggregate, to have a material adverse effect on
the condition (financial or other), earnings, business, properties, operations,
assets, liabilities or prospects of the Company and its Subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business (a “Material Adverse Effect”). The articles of association and other
organizational documents of the Company comply with the requirements of
applicable Netherlands law and are in full force and effect.

 

(k)                                 Each of the Company’s “subsidiaries” (for
purposes of this Agreement, as defined in Rule 405 under the Securities Act)
(each a “Subsidiary” and collectively, the “Subsidiaries”) has been duly
organized and is validly existing in good standing (where such concept exists)
under the laws of the jurisdiction of its organization and has the power and
authority to own, lease and operate its properties and to conduct its business
as described in the Registration Statement and the Prospectus.  Each Subsidiary
is duly qualified to transact business and is in good standing (where such
concept exists) in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where failure to be so qualified or in good standing could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.  All of the issued and outstanding share capital or other equity
or ownership interests of each Subsidiary has been duly authorized and validly
issued, is fully paid and nonassessable (where such concept exists) and is owned
by the Company, directly or through Subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance or adverse claim, except as
disclosed in the Registration Statement and the Prospectus. The Company does not
own or control, directly or indirectly, any corporation, association or other
entity, other than the Subsidiaries listed on Exhibit 21.1 to the Company’s most
recent Annual Report on Form 10-K filed with the Commission. Except as described
in the Registration Statement and the Prospectus, no Subsidiary is prohibited or
restricted, directly or indirectly, from paying dividends to the Company, or
from making any other distribution with respect to such Subsidiary’s equity
securities or from repaying to the Company or any other Subsidiary any amounts
that may from time to time become due under any loans or advances to such
Subsidiary from the Company or from transferring any property or assets to the
Company or to any other Subsidiary.

 

(l)                                     The Company has an authorized and
outstanding share capital as set forth in the Registration Statement and the
Prospectus as of the dates referred to therein (subject, in each case, to the
issuance of Placement Shares under this Agreement, the issuance of Ordinary
Shares upon exercise of share options and warrants disclosed as outstanding in
the Registration Statement and the Prospectus, and the grant of options under
existing share option plans described in the Registration Statement and the
Prospectus). The Ordinary Shares conform in all material respects to the
description thereof contained in the Registration Statement and the Prospectus. 
All of the issued Ordinary Shares have been duly authorized and validly issued
and are fully paid and have been issued in compliance with all Dutch or United
States federal, state and local securities laws.  None of the outstanding
Ordinary Shares was issued in violation of any preemptive rights, rights of
first refusal or other similar rights to subscribe for or purchase securities of
the Company.  There are no authorized or outstanding options, warrants,
preemptive rights, rights of first refusal or other rights to purchase, or
equity or debt securities convertible into or exchangeable or exercisable

 

8

--------------------------------------------------------------------------------


 

for, any share capital of the Company or any of its subsidiaries other than
those described in the Registration Statement and the Prospectus.  The
descriptions of the Company’s share option and other share plans or
arrangements, and the options or other rights granted thereunder, set forth in
the Registration Statement and the Prospectus accurately and fairly present the
information required to be shown with respect to such plans, arrangements,
options and rights.

 

(m)                             The Placement Shares have been duly authorized
for issuance and sale pursuant to this Agreement and, when issued and delivered
by the Company against payment therefor pursuant to this Agreement and a Deed of
Issue, will be validly issued and fully paid, and the issuance and sale of the
Placement Shares as contemplated hereby shall not be subject to any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase the Placement Shares, other than statutory preemptive rights in
relation to the Placement Shares that have been validly excluded.  When issued
and delivered by the Company against payment therefor pursuant to this Agreement
and a Deed of Issue, the purchasers of the Placement Shares issued and sold
hereunder will acquire good, marketable and valid title to such Placement
Shares, free and clear of all pledges, liens, security interests, charges,
claims or encumbrances. The issuance and sale of the Placement Shares as
contemplated hereby will not cause any holder of any share capital, securities
convertible into or exchangeable or exercisable for share capital or options,
warrants or other rights to purchase share capital or any other securities of
the Company to have any right to acquire any preferred shares of the Company.

 

(n)                                 There is no franchise, contract, agreement
or other document of a character required to be described in the Registration
Statement or Prospectus or any Incorporated Document, or to be filed as an
exhibit to the Registration Statement or any Incorporated Document, which is not
described or filed as required; and the statements set forth or incorporated by
reference in the Prospectus under the headings “Material Dutch and U.S. Tax
Consequences”, “Risk Factors”, “Business—Intellectual Property”,
“Business—Licenses”, “Business—Government Regulation and Reimbursement”, “Legal
Proceedings”, “Description of Ordinary Shares” and “Book Entry Procedures and
Settlement”, insofar as such statements summarize legal matters, agreements,
documents or proceedings discussed therein, are accurate and fair summaries of
such legal matters, agreements, documents or proceedings. Neither the Company
nor any of its Subsidiaries has sent or received any communication regarding
termination of, or intent not to renew, any of the contracts or agreements
referred to or described in the Prospectus or any free writing prospectus, or
referred to or described in, or filed as an exhibit to, the Registration
Statement, or any Incorporated Document, and no such termination or non-renewal
has been threatened by the Company or any of its Subsidiaries or, to the
Company’s knowledge, any other party to any such contract or agreement, which
threat of termination or non-renewal has not been rescinded as of the date
hereof.

 

(o)                                 This Agreement has been duly authorized,
executed and delivered by the Company and constitutes a valid and legally
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as enforceability, including rights of indemnification,
may be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally and by general principles of equity. This Agreement conforms in all
material respects to the descriptions thereof in the Registration Statement and
the Prospectus.

 

9

--------------------------------------------------------------------------------


 

(p)                                 The Company is not and, after giving effect
to the offering and sale of the Placement Shares and the application of the
proceeds thereof as described in the Prospectus, will not be an “investment
company” as defined in the Investment Company Act of 1940, as amended. As of
December 31, 2016, the Company was considered a “passive foreign investment
company,” as such term is defined in the Internal Revenue Code of 1986, as
amended, and the regulations and published interpretations thereunder (the
“Code”). Neither the Company nor any Subsidiary of the Company is, and, after
giving effect to the offering and sale of the Placement Shares and the
application of the proceeds thereof as described in the Prospectus, none of them
will be, a “controlled foreign corporation” as defined by the Code.

 

(q)                                 No consent, approval, license, permit,
qualification, authorization or other order or decree of, or registration or
filing with, any court or other governmental, taxing or regulatory authority or
agency, including, without limitation, any Dutch court or other governmental,
taxing or regulatory agency, is required for the Company’s execution, delivery
and performance of this Agreement or consummation of the transactions
contemplated hereby or by the Registration Statement and the Prospectus
(including the issuance and sale of the Placement Shares hereunder), except such
as have been already obtained or made or as may be required under the Securities
Act, the Exchange Act, applicable state securities or Blue Sky laws, the
applicable rules of Nasdaq, or, if the offering of the Placement Shares pursuant
to this Agreement no longer qualifies for the exemption from the filing
requirements of Rule 5110 of the Financial Industry Regulatory Authority, Inc.
(“FINRA”) afforded by FINRA Rule 5110(b)(7)(C)(i), such additional filings or
other actions as may be required by FINRA.

 

(r)                                    Neither the issue and sale of the
Placement Shares nor the consummation of any other of the transactions herein
contemplated nor the fulfillment of the terms hereof will conflict with, result
in a breach or violation of, or result in the creation or imposition of any
lien, charge or encumbrance upon any property or assets of the Company or any of
its Subsidiaries pursuant to, (i) the certificate or articles of incorporation,
charter, bylaws, articles of association, limited liability company agreement,
certificate or agreement of limited or general partnership, or other similar
organizational documents, as the case may be, of such entity, (ii) the terms of
any indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which it is a party or bound or to which its property or assets is subject, or
(iii) any statute, law, rule, regulation, judgment, order or decree applicable
to the Company or any of its Subsidiaries of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company, any of its Subsidiaries or any of their
respective properties or assets, as applicable, except, in the case of clauses
(ii) and (iii) above, for any such conflict, breach, violation or default that
would not, individually or in the aggregate, have a Material Adverse Effect.

 

(s)                                   Except as otherwise disclosed in the
Registration Statement and the Prospectus, subsequent to the respective dates as
of which information is given in the Registration Statement and the Prospectus:
(i) there has been no material adverse change, or any development that could
reasonably be expected to result in a material adverse change, in the condition,
financial or otherwise, or in the earnings, business, properties, operations,
assets, liabilities or prospects, whether or not arising from transactions in
the ordinary course of business, of the Company and its Subsidiaries, considered
as one entity; (ii) the Company and its Subsidiaries, considered as one entity,
have not incurred any material liability or obligation, indirect, direct or
contingent, including without limitation any losses or

 

10

--------------------------------------------------------------------------------


 

interference with its business from fire, explosion, flood, earthquakes,
accident or other calamity, whether or not covered by insurance, or from any
strike, labor dispute or court or governmental action, order or decree, that are
material, individually or in the aggregate, to the Company and its Subsidiaries,
considered as one entity, or, except as otherwise disclosed in the Registration
Statement and the Prospectus, has entered into any material transactions not in
the ordinary course of business; and (iii) there has not been any material
decrease in the share capital or any material increase in any short-term or
long-term indebtedness of the Company or any of its Subsidiaries and there has
been no dividend or distribution of any kind declared, paid or made by the
Company or, except for dividends paid to the Company or other Subsidiaries, by
any Subsidiary on any class of shares, or any repurchase or redemption by the
Company or any of its Subsidiaries of any class of shares.

 

(t)                                    There are no persons (as such term is
defined in Rule 1-02 of Regulation S-X promulgated under the Securities Act)
with registration or other similar rights to have any equity or debt securities
registered for sale under the Registration Statement or included in the offering
contemplated by this Agreement, except for such rights as have been duly waived.

 

(u)                                 The financial statements included or
incorporated by reference in the Registration Statement and the Prospectus,
together with the related notes and schedules, present fairly the consolidated
financial position of the Company and the Subsidiaries as of the dates indicated
and the consolidated results of operations and cash flows of the Company and the
Subsidiaries for the periods specified and have been prepared in compliance with
the requirements of the Securities Act and Exchange Act and in conformity with
United States generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved. To the extent applicable, any pro
forma financial statements or data included or incorporated by reference in the
Registration Statement and the Prospectus comply with the requirements of
Regulation S-X of the Securities Act, including, without limitation, Article 11
thereof, and the assumptions used in the preparation of such pro forma financial
statements and data are reasonable, the pro forma adjustments used therein are
appropriate to give effect to the circumstances referred to therein and the pro
forma adjustments have been properly applied to the historical amounts in the
compilation of those statements and data. The other financial data set forth or
incorporated by reference in the Registration Statement and the Prospectus is
accurately presented and prepared on a basis consistent with the financial
statements and books and records of the Company. The Company and the
Subsidiaries do not have any material liabilities or obligations, direct or
contingent (including any off-balance sheet obligations or any “variable
interest entities” as that term is used in Accounting Standards Codification
Paragraph 810-10-25-20), not disclosed in the Registration Statement and the
Prospectus. All disclosures contained in the Registration Statement or the
Prospectus that contain “non-GAAP financial measures” (as such term is defined
by the rules and regulations of the Commission) comply, in all material
respects, with Regulation G under the Exchange Act and Item 10 of Regulation S-K
under the Securities Act, to the extent applicable. The statistical,
industry-related and market-related data included or incorporated by reference
in the Registration Statement and the Prospectus are based on or derived from
sources which the Company reasonably and in good faith believes are reliable and
accurate, and the Company has obtained the written consent to the use of such
data from such sources to the extent required. To the Company’s knowledge, no
person who has been suspended or barred from being associated with a registered
public accounting firm, or who has failed to comply with any sanction pursuant
to Rule 5300 promulgated by the PCAOB, has participated in or otherwise aided
the preparation of, or

 

11

--------------------------------------------------------------------------------


 

audited, the financial statements, supporting schedules or other financial data
filed with the Commission as a part of the Registration Statement and the
Prospectus.

 

(v)                                 There are no actions, suits, claims,
investigations or proceedings pending or, to the Company’s knowledge, threatened
to which the Company or any of the Subsidiaries is or would be a party, or of
which any of the respective properties or assets of the Company and the
Subsidiaries is or would be subject, at law or in equity, before any court or
arbitral body or by or before any federal, state, local or foreign governmental
or regulatory commission, board, body, authority or agency, that (i) are
required to be described in the Registration Statement or the Prospectus and are
not so described, (ii) could reasonably be expected to have a material adverse
effect on the ability of the Company to perform its obligations under this
Agreement or on the consummation of any of the transactions contemplated hereby
or (iii) could reasonably be expected to have a Material Adverse Effect, except
as set forth or incorporated by reference in the Registration Statement and the
Prospectus. The aggregate of all pending legal or governmental proceedings to
which the Company or any of its Subsidiaries is a party or of which any of their
respective properties or assets is the subject which are not described in the
Prospectus, including ordinary routine litigation incidental to the Company’s
business, could not reasonably be expected to (A) result in a Material Adverse
Effect or (B) have a material adverse effect on the ability of the Company to
perform its obligations under this Agreement or the consummation of any of the
transactions contemplated hereby.

 

(w)                               The Company owns or leases all such real
properties as are necessary to the conduct of its operations as presently
conducted in all material respects.

 

(x)                                 Neither the Company nor any Subsidiary is in
violation or default of (i) any provision of its certificate or articles of
incorporation, charter, bylaws, articles of association, limited liability
company agreement, certificate or agreement of limited or general partnership,
or other similar organizational documents, as the case may be, of such entity,
(ii) the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which it is a party or bound or to which its property or assets is
subject, or (iii) any statute, law, rule, regulation, judgment, order or decree
of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over the Company, any of its
Subsidiaries or any of their respective properties or assets, as applicable,
except, in the case of clauses (ii) and (iii) above, for any such default or
violation that would not, individually or in the aggregate, have a Material
Adverse Effect.

 

(y)                                 PricewaterhouseCoopers Accountants N.V.,
whose report on the consolidated financial statements of the Company is filed
with the Commission as part of the Company’s most recent annual report on
Form 10-K filed with the Commission and incorporated by reference in the
Registration Statement and the Prospectus, is (i) an independent registered
public accounting firm as required by the Securities Act, the Exchange Act, and
the rules of the Public Company Accounting Oversight Board (“PCAOB”), (ii) in
compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X under the Securities Act and
(iii) a registered public accounting firm as defined by the PCAOB whose
registration has not been suspended or revoked and who has not requested such
registration to be withdrawn. PricewaterhouseCoopers Accountants N.V. has not
been engaged by the Company to perform any “prohibited activities” (as defined
in Section 10A of the Exchange Act).

 

12

--------------------------------------------------------------------------------


 

(z)                                  There are no transfer taxes or other
similar fees or charges under federal law, the laws of any state, any foreign
law, or any political subdivision thereof, required to be paid in connection
with the execution and delivery of this Agreement or the issuance by the Company
or sale by the Company of the Placement Shares. Without limiting the generality
of the foregoing, no transaction, stamp or other issuance or transfer taxes or
duties, and assuming that Leerink is not otherwise subject to taxation in the
Netherlands due to tax residence or the existence of a permanent establishment
in the Netherlands, no capital gain, income, transfer, withholding or other tax
or duty is payable in the Netherlands by or on behalf of Leerink to any taxing
authority thereof or therein in connection with (i) the issuance, sale and
delivery of the Placement Shares by the Company; (ii) the purchase from the
Company, and the initial sale and delivery by Leerink of the Placement Shares to
purchasers thereof; (iii) the holding or transfer of the Placement Shares; or
(iv) the execution and delivery of this Agreement or any other document to be
furnished hereunder.

 

(aa)                          All United States federal income tax returns of
the Company and its Subsidiaries required by law to be filed have been filed or
extensions thereof have been requested, and all taxes shown by such returns or
otherwise assessed, which are due and payable, have been paid, except
assessments that are being contested in good faith and as to which adequate
reserves have been provided.  Each of the Company and its Subsidiaries has filed
all other tax returns that are required to have been filed by it pursuant to
applicable foreign, state, provincial, local or other law except insofar as the
failure to file such returns would not result in a Material Adverse Effect, and
has paid all taxes due pursuant to such returns or pursuant to any assessment
received by the Company and its Subsidiaries, except for such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided and except for such taxes or assessments the nonpayment of which would
not, individually or in the aggregate, result in a Material Adverse Effect.  The
charges, accruals and reserves on the books of the Company and its Subsidiaries
in respect of any income and corporation tax liability for any years not finally
determined are adequate to meet any assessments or re-assessments for additional
tax for any years not finally determined, except to the extent of any inadequacy
that would not result in a Material Adverse Effect. All material taxes which the
Company and its Subsidiaries are required by law to withhold or to collect for
payment have been duly withheld and collected and have been paid to the
appropriate governmental authority or agency or have been accrued, reserved
against and entered on the books of the Company and its Subsidiaries. Except as
disclosed in the Registration Statement and the Prospectus, the Company and each
of its Subsidiaries has at all times been resident and centrally managed and
controlled for tax purposes in its jurisdiction of incorporation and is not and
has not been treated as resident or centrally managed and controlled in any
other jurisdiction for any other tax purpose (including any double tax treaty
arrangement).

 

(bb)                          No labor dispute with the employees of the Company
or any of its Subsidiaries exists or, to the Company’s knowledge, is threatened
or imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or any of its Subsidiaries’ principal
suppliers, contractors or customers, in each case that would have a Material
Adverse Effect. None of the employees of the Company or any of its subsidiaries
is represented by a union and, to the knowledge of the Company, no union
organizing activities are taking place.  Neither the Company nor any of its
subsidiaries has violated any federal, state or local law or foreign law
relating to the discrimination in hiring, promotion or pay of employees, nor any
applicable wage or hour laws, or the rules and regulations thereunder, or
analogous foreign laws and regulations, which would, individually or in the
aggregate, result in a Material Adverse Effect.

 

13

--------------------------------------------------------------------------------


 

(cc)                            Each of the Company and its Subsidiaries are
insured by recognized and reputable institutions with policies in such amounts
and with such deductibles and covering such risks as are generally deemed
adequate and customary for their businesses including, but not limited to,
policies covering real and personal property owned or leased by the Company and
its Subsidiaries against theft, damage, destruction, acts of vandalism and
earthquakes and policies covering the Company and its Subsidiaries for clinical
trial liability claims.  The Company has no reason to believe that it or any of
its Subsidiaries will not be able (i) to renew its existing insurance coverage
as and when such policies expire or (ii) to obtain comparable coverage from
similar institutions as may be necessary or appropriate to conduct its business
as now conducted and at a cost that could not reasonably be expected to have a
Material Adverse Effect.  Neither the Company nor any of its Subsidiaries has
been denied any material insurance coverage which it has sought or for which it
has applied.

 

(dd)                          The Company and each of its Subsidiaries has good
and marketable title to all personal property owned by them that is material to
their business (except with respect to intellectual property, which is addressed
exclusively in subsection 6(pp) below), in each case free and clear of all
liens, encumbrances and defects except such as do not materially affect the
value of such property and do not interfere with the use made and proposed to be
made of such property by the Company or any Subsidiary; and any real property
and buildings held under lease by the Company or any of its Subsidiaries are
held by them under valid, subsisting and enforceable leases (subject to the
effects of (A) bankruptcy, insolvency, fraudulent conveyance, fraudulent
transfer, reorganization, moratorium or other similar laws relating to or
affecting the rights or remedies of creditors generally; (B) the application of
general principles of equity (including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealing, regardless of whether
enforcement is considered in proceedings at law or in equity); and
(C) applicable law and public policy with respect to rights to indemnity and
contribution) with such exceptions as are not material and do not interfere with
the use made and proposed to be made of such property and buildings by the
Company or such Subsidiary.

 

(ee)                            The Company and its Subsidiaries possess such
valid and current material certificates, authorizations or permits required by
United States federal, state or Dutch regulatory agencies or bodies to conduct
their respective businesses as currently conducted and as described in the
Registration Statement and the Prospectus (collectively, “Permits”).  Neither
the Company nor any of its Subsidiaries is in violation of, or in default under,
any of the Permits or has received any written notice of proceedings relating to
the revocation or modification of, or non-compliance with, any such certificate,
authorization or permit, which, individually or in the aggregate, if the subject
of an unfavorable decision, ruling or finding, could reasonably be expected to
result in a Material Adverse Effect.

 

(ff)                              The Company and each of its Subsidiaries make
and keep accurate books and records and maintain a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences; and (v) the interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Registration Statement and the Prospectus fairly presents the information

 

14

--------------------------------------------------------------------------------


 

called for in all material respects and is prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

 

(gg)                            Except as disclosed in the Registration
Statement and the Prospectus, the Company has established and maintains
disclosure controls and procedures (as defined in Rules 13a-15 and 15d-15 under
the Exchange Act), which (i) are designed to ensure that material information
relating to the Company, including its consolidated Subsidiaries, is made known
to the Company’s principal executive officer and its principal financial officer
by others within those entities, particularly during the periods in which the
periodic reports required under the Exchange Act are being prepared; (ii) have
been evaluated by management of the Company for effectiveness as of the end of
the Company’s most recent fiscal quarter; and (iii) are effective in all
material respects to perform the functions for which they were established. 
Except as otherwise disclosed in the Registration Statement and the Prospectus,
since the end of the Company’s most recent audited fiscal year, there has been
no material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.  The
Company is not aware of any change in its internal control over financial
reporting that has occurred during its most recent fiscal quarter that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.

 

(hh)                          Neither the Company, nor any of its Subsidiaries,
nor to the knowledge of the Company, any of its or their respective directors,
officers or controlling persons has taken, directly or indirectly, without
giving effect to any actions taken by Leerink, (i) any action designed to or
that might constitute or reasonably be expected to cause or result in, under the
Exchange Act or otherwise, stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Placement Shares
or (ii) any action designed to or that might constitute or reasonably be
expected to cause or result in a violation of Regulation M under the Exchange
Act.

 

(ii)                                  Except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect: 
(i) neither the Company nor any of its subsidiaries is in violation of any
United States federal, state or local, or any Dutch, statute, law, rule,
regulation, ordinance, code, policy or rule of common law or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent, decree or judgment, relating to pollution or protection of human
health, the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including,
without limitation, laws and regulations relating to the release or threatened
release of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”); (ii) the Company and its subsidiaries have all material
permits, authorizations and approvals required under any applicable
Environmental Laws and are in compliance with their requirements; (iii) there
are no pending or, to the Company’s knowledge, threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigation or proceedings relating to
any Environmental Law against the Company or any of its Subsidiaries; and
(iv) to the Company’s knowledge, there are no events or circumstances that might
reasonably be expected to form the basis of an order for clean-up or
remediation, or an action, suit or proceeding by any private party or
governmental body or

 

15

--------------------------------------------------------------------------------


 

agency, against or affecting the Company or any of its Subsidiaries relating to
Hazardous Materials or any Environmental Laws.

 

(jj)                                Neither the Company nor any of its
Subsidiaries has any “employee benefit plan” (as defined under the Employee
Retirement Income Security Act of 1974, as amended, and the regulations and
published interpretations thereunder (collectively, “ERISA”)).

 

(kk)                          There is and has been no failure on the part of
the Company and, to the Company’s knowledge, any of the Company’s directors or
officers, in their capacities as such, to comply with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, including Section 402 relating to loans.

 

(ll)                                  Neither the Company, any of its
Subsidiaries, nor, to the knowledge of the Company, any of their respective
directors, officers, agents, employees or affiliates, has taken or will take any
action in furtherance of an offer, payment, promise to pay, or authorization or
approval of the unlawful payment or giving of money, property, gifts or anything
else of value, directly or indirectly, to any “government official” (including
any officer or employee of a government or government-owned or controlled entity
or of a public international organization, or any person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office) to influence official action
or secure an improper advantage; and the Company, each of its Subsidiaries and,
to the Company’s knowledge, each of their respective affiliates have conducted
their businesses in compliance with applicable anti-corruption laws.

 

(mm)                  None of the Company, any Subsidiary or, to the knowledge
of the Company, any director, officer, agent, employee, affiliate or other
person acting on behalf of the Company or any of its Subsidiaries, is aware of
or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA; and the Company and its Subsidiaries and,
to the knowledge of the Company, each of their respective affiliates have
conducted their businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.

 

(nn)                          The operations of the Company and its Subsidiaries
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements and the money laundering statutes and
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its Subsidiaries with respect to
the Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

(oo)                          Neither the Company nor any of its Subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee,
affiliate or person acting on behalf of the

 

16

--------------------------------------------------------------------------------


 

Company or any of its Subsidiaries is currently subject to any sanctions
administered by the United States Government (including, without limitation, the
Office of Foreign Assets Control of the United States Department of the Treasury
(“OFAC”)), the United Nations Security Council, the European Union, Her
Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”); and the Company will not directly or indirectly use the proceeds
of this offering, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, or any joint venture partner or other person or entity, for
the purpose of financing the activities of or business with any person, or in
any country or territory, that currently is the subject of any Sanctions or in
any other manner that will result in a violation by any person (including any
person participating in the transactions contemplated by this Agreement) of any
Sanctions.

 

(pp)                          The Company and its Subsidiaries own, or have
obtained valid and enforceable licenses to, the inventions, patent applications,
patents, trademarks, trade names, service names, copyrights, trade secrets and
other intellectual property (i) that are described in the Registration Statement
and the Prospectus as being owned or licensed by them or (ii) except as
otherwise disclosed in the Registration Statement and the Prospectus, which are
necessary for the conduct of their respective businesses as currently conducted
or as currently proposed to be conducted (collectively, “Intellectual
Property”).  To the Company’s knowledge and except as otherwise disclosed in the
Registration Statement and the Prospectus: (i) there are no third parties who
have rights to any Intellectual Property, except (A) for Intellectual Property
licensed pursuant to non-exclusive licenses or sublicenses, and (B) for retained
rights and customary reversionary rights of third-party licensors with respect,
in the cases of clauses (A) and (B) above, to Intellectual Property that is
disclosed in the Registration Statement and the Prospectus as licensed to the
Company or one or more of its Subsidiaries; and (ii) there is no infringement by
third parties of any Intellectual Property.  There is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others:
(A) challenging the Company’s rights in or to any Intellectual Property, and the
Company is unaware of any facts which would form a reasonable basis for any such
action, suit, proceeding or claim; (B) challenging the validity, enforceability
or scope of any Intellectual Property, and the Company is unaware of any facts
which would form a reasonable basis for any such action, suit, proceeding or
claim; or (C) asserting that the Company or any of its subsidiaries infringes or
otherwise violates, or would, upon the commercialization of any product or
service described in the Registration Statement and the Prospectus as under
clinical development, infringe or violate, any patent, trademark, trade name,
service name, copyright, trade secret or other proprietary rights of others, and
the Company is unaware of any facts which would form a reasonable basis for any
such action, suit, proceeding or claim.  Except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
the Company and its subsidiaries have complied with the terms of each agreement
pursuant to which Intellectual Property has been licensed to the Company or any
Subsidiary, and all such agreements are in full force and effect.  Except as
disclosed in the Registration Statement and the Prospectus, the product
candidates described in the Registration Statement and the Prospectus as under
clinical development by the Company or any Subsidiary fall within the scope of
the claims of one or more patents owned by, or exclusively licensed to, the
Company or any Subsidiary, to the extent applicable.

 

(qq)                          The Company and each of its Subsidiaries possess
all licenses, certificates, authorizations and permits issued by, and have made
all filings with, the appropriate local, or other governmental or regulatory
agencies or bodies (including, without limitation, the United States Food and
Drug Administration (“FDA”), European Medicines Agency

 

17

--------------------------------------------------------------------------------


 

(“EMA”) or by any local, or other governmental or regulatory authority
performing functions similar to those performed by the FDA or EMA) that are
necessary for the ownership or lease of their respective properties or the
conduct of their respective businesses as described in the Registration
Statement and the Prospectus (collectively, the “Governmental Permits”) except
where any failures to possess or make the same would not, singularly or in the
aggregate, have a Material Adverse Effect.  The Company and its Subsidiaries are
in compliance with all such Governmental Permits; all such Governmental Permits
are valid and in full force and effect, except where the validity or failure to
be in full force and effect would not, singularly or in the aggregate, have a
Material Adverse Effect.  Neither the Company nor any Subsidiary has received
notification of any revocation, modification, suspension, termination or
invalidation (or proceedings related thereto) of any such Governmental Permit
and the Company has no reason to believe that any such Governmental Permit will
not be renewed.

 

(rr)   There is no legal or governmental proceeding to which the Company or any
of its Subsidiaries is a party or of which any property or assets of the Company
or any of its subsidiaries is the subject, including any proceeding before the
FDA, the EMA or any foreign, local, national, or other governmental agency with
jurisdiction over the types of products being developed by the Company that is
required to be described in the Registration Statement or the Prospectus and is
not described therein, or which, singularly or in the aggregate, if determined
adversely to the Company or any of its Subsidiaries, could reasonably be
expected to have a Material Adverse Effect; and no such proceedings are
threatened or contemplated by governmental or regulatory authorities or
threatened by others.  The Company and each of its Subsidiaries is in compliance
with all applicable laws, regulations, orders and decrees governing its business
and the manufacture and regulation of pharmaceuticals or biohazardous substances
or materials, except where noncompliance would not, singly or in the aggregate,
have a Material Adverse Effect.

 

(ss)                              The preclinical studies and clinical trials
conducted or being conducted by or on behalf of the Company or any of its
Subsidiaries (collectively, “Company Studies”) and, to the Company’s knowledge,
the preclinical studies and clinical trials directed or sponsored by the
Company’s collaborators (collectively, “Collaborator Studies”) that are
described in, or the results of which are referred to in, the Registration
Statement and the Prospectus were and, if still pending, are being conducted in
all material respects in accordance with the protocols, procedures and controls
designed and approved for such Company Studies and Collaborator Studies and with
standard medical and scientific research procedures; each description of the
results of such Company Studies and, to the Company’s knowledge, such
Collaborator Studies is accurate and complete in all material respects and
fairly presents the data derived from such Company Studies and Collaborator
Studies, and the Company and its subsidiaries have no knowledge of any other
nonclinical studies or clinical trials the results of which are inconsistent
with, or otherwise call into question, the results described or referred to in
the Registration Statement and the Prospectus; the Company and its subsidiaries
have made all such filings and obtained all such approvals as may be required by
the EMA, the FDA or any committee thereof or from any other United States or
foreign government agency with jurisdiction over the types of products being
developed by the Company (collectively, the “Regulatory Agencies”); except as
described in the Registration Statement and the Prospectus, neither the Company
nor any of its Subsidiaries has received any notice of, or correspondence from,
any Regulatory Agency requiring the termination, suspension or modification of
any Company Study or Collaborator Study; and the Company and its subsidiaries
have each operated and currently are in compliance in all material respects with
all applicable rules, regulations and policies of the Regulatory Agencies (it
being understood

 

18

--------------------------------------------------------------------------------


 

that the Company has no control over the design, progress, timing, resources or
conduct of the Collaborator Studies).

 

(tt)                                The Company acknowledges and agrees that
Leerink has informed the Company that Leerink may, to the extent permitted under
the Securities Act and the Exchange Act, purchase and sell Ordinary Shares for
its own account while this Agreement is in effect; provided, that (i) no such
purchase or sales shall take place while a Placement Notice is in effect (except
to the extent Leerink may engage in sales of Placement Shares purchased or
deemed purchased from the Company as a “riskless principal” or in a similar
capacity) and (ii) the Company shall not be deemed to have authorized or
consented to any such purchases or sales by Leerink, except as may be otherwise
agreed by the Company and Leerink.

 

(uu)                          The Company is not a party to any agreement with
an agent or underwriter for any other “at the market” or continuous equity
transaction.

 

(vv)                          The Company is not required to register as a
“broker” or “dealer” in accordance with the provisions of the Exchange Act and
does not, directly or indirectly through one or more intermediaries, control or
have any other association with (within the meaning of Article I of the By-laws
of FINRA) any member firm of FINRA. No relationship, direct or indirect, exists
between or among the Company, on the one hand, and the directors, officers or
shareholders of the Company, on the other hand, which is required by the
rules of FINRA to be described in the Registration Statement and the Prospectus,
which is not so described. The offering of the Placement Shares pursuant to this
Agreement qualifies for the exemption from the filing requirements of FINRA
Rule 5110 afforded by FINRA Rule 5110(b)(7)(C)(i). If, at any time after the
date of this Agreement, the offering of the Placement Shares pursuant to this
Agreement no longer qualifies for the exemption from the filing requirements of
FINRA Rule 5110 afforded by FINRA Rule 5110(b)(7)(C)(i), then all of the
information (including, but not limited to, information regarding affiliations,
security ownership and trading activity) provided to Leerink or its counsel by
the Company, its officers and directors and the holders of any securities (debt
or equity) or warrants, options or rights to acquire any securities of the
Company in connection with the filing to be made and other supplemental
information to be provided to FINRA pursuant to FINRA Rule 5110 in connection
with the transactions contemplated by this Agreement is true, complete and
correct.

 

(ww)                      As of the close of trading on Nasdaq on September 14,
2017, the aggregate market value of the outstanding voting and non-voting common
equity (as defined in Rule 405) of the Company held by persons other than
affiliates of the Company (pursuant to Rule 144 of the Securities Act, those
that directly, or indirectly through one or more intermediaries, control, or are
controlled by, or are under common control with, the Company) (the
“Non-Affiliate Shares”), was approximately $145,141,304 (calculated by
multiplying (x) the price at which the common equity of the Company was last
sold on Nasdaq on September 14, 2017 by (y) the number of Non-Affiliate Shares
outstanding on September 14, 2017).  The Company is not a shell company (as
defined in Rule 405) and has not been a shell company for at least 12 calendar
months previously and if it has been a shell company at any time previously, has
filed current Form 10 information (as defined in General Instruction I.B.6. of
Form S-3) with the Commission at least 12 calendar months previously reflecting
its status as an entity that is not a shell company.

 

19

--------------------------------------------------------------------------------


 

(xx)                          Neither the issuance, sale and delivery of the
Placement Shares nor the application of the proceeds thereof by the Company as
described in the Registration Statement and the Prospectus will violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System or
any other regulation of such Board of Governors.

 

(yy)                          Each of the independent directors (or independent
director nominees, once appointed, if applicable) named in the Registration
Statement and Prospectus satisfies the independence standards established by
Nasdaq and, with respect to members of the Company’s audit committee, the
enhanced independence standards contained in Rule 10A-3(b)(1) promulgated by the
Commission under the Exchange Act.

 

(zz)                            Neither the Company nor, to the Company’s
knowledge, any of its affiliates (within the meaning of Securities Act Rule 144)
has, prior to the date hereof, made any offer or sale of any securities which
could be “integrated” (within the meaning of the Securities Act) with the offer
and sale of the Placement Shares hereunder.

 

(aaa)                   Neither the Company nor any of its Subsidiaries has
(i) failed to pay any dividend or sinking fund installment on preferred stock or
(ii) defaulted on any installment on indebtedness for borrowed money or on any
rental on one or more long-term leases, which defaults, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

 

(bbb)                   Each financial or operational projection or other
“forward-looking statement” (as defined by Section 27A of the Securities Act or
Section 21E of the Exchange Act) contained in the Registration Statement or the
Prospectus (i) was so included by the Company in good faith and with reasonable
basis after due consideration by the Company of the underlying assumptions,
estimates and other applicable facts and circumstances and (ii) as required, is
accompanied by meaningful cautionary statements identifying those factors that
could cause actual results to differ materially from those in such
forward-looking statement.  No such statement was made with the knowledge of a
director or senior manager of the Company that was false or misleading.

 

(ccc)                      There are no business relationships or related-party
transactions involving the Company or any of its Subsidiaries or any other
person required to be described in the Registration Statement or the Prospectus
that have not been described as required.

 

(ddd)                   The Company is not in or subject to a bankruptcy or
insolvency proceeding in the Netherlands or in any other jurisdiction.

 

(eee)                      The Company has the power to submit, and pursuant to
Section 16 of this Agreement, has legally, validly, effectively and irrevocably
submitted, to the personal jurisdiction of each United States federal court and
New York state court located in the Borough of Manhattan, in the City of New
York, New York, U.S.A. (each, a “New York Court”), and the Company has the power
to designate, appoint and authorize, and pursuant to Section 16 of this
Agreement, has legally, validly, effectively and irrevocably designated,
appointed and authorized an agent for service of process in any action arising
out of or relating to this Agreement or the Placement Shares in any New York
Court, and service of process effected on such authorized agent will be
effective to confer valid personal jurisdiction over the Company as provided in
Section 16 hereof.

 

20

--------------------------------------------------------------------------------

 


 

(fff)                         Neither the Company nor any of its properties or
assets has any immunity from the jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution or otherwise) under the laws of the Netherlands,
New York or the United States, from any legal action, suit or proceeding, from
the giving of any relief in any such legal action, suit or proceeding, from
set-off or counterclaim, from the jurisdiction of any Dutch, New York or United
States federal court, from service of process, attachment upon or prior
judgment, or attachment in aid of execution of judgment, or from execution of a
judgment, or other legal process or proceeding for the giving of any relief or
for the enforcement of a judgment, in any such court, with respect to its
obligations, liabilities or any other matter under or arising out of or in
connection with this Agreement. To the extent that the Company or any of its
respective properties, assets or revenues may have or may hereafter become
entitled to any such right of immunity in any such court in which proceedings
may at any time be commenced, the Company waives or will waive such right to the
extent permitted by law and has consented to such relief and enforcement as
provided in Section 16 of this Agreement.

 

(ggg)                      Subject to the conditions and qualifications set
forth in the Registration Statement and the Prospectus, a final and conclusive
judgment against the Company for a definitive sum of money entered by any court
in the United States may be enforced by a Dutch court.

 

(hhh)                   All dividends and other distributions declared (in
accordance with Dutch law) and payable on the Placement Shares may be paid by
the Company to the holders thereof in U.S. dollars or euros that may be
converted into foreign currency and freely transferred out of the Netherlands
and, except as otherwise disclosed in the Registration Statement and the
Prospectus, all such payments made to holders thereof who are non-residents of
the Netherlands may be subject to income, withholding or other taxes under laws
and regulations of the Netherlands as disclosed in the Registration Statement
and the Prospectus at the applicable rate.

 

Any certificate signed by any officer of the Company and delivered to Leerink or
its counsel in connection with the offering of the Placement Shares shall be
deemed a representation and warranty by the Company, as to matters covered
thereby, to Leerink.

 

7.                                      Covenants of the Company.  The Company
covenants and agrees with Leerink that:

 

(a)                                 Registration Statement Amendments.  After
the date of this Agreement and during any period in which a Prospectus relating
to any Placement Shares is required to be delivered by Leerink under the
Securities Act (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act or a similar rule); (i)
the Company will notify Leerink promptly of the time when any subsequent
amendment to the Registration Statement, other than Incorporated Documents, has
been filed with the Commission and/or has become effective or any subsequent
supplement to the Prospectus, other than Incorporated Documents, has been filed
and of any request by the Commission for any amendment or supplement to the
Registration Statement or Prospectus or for additional information; (ii) the
Company will prepare and file with the Commission, promptly upon Leerink’s
request, any amendments or supplements to the Registration Statement or
Prospectus that, in Leerink’s reasonable opinion, may be necessary or advisable
in connection with the distribution of the Placement Shares by Leerink
(provided, however, that the failure of Leerink to make such request shall not
relieve the Company of any obligation or liability

 

21

--------------------------------------------------------------------------------


 

hereunder, or affect Leerink’s right to rely on the representations and
warranties made by the Company in this Agreement and provided, further, that the
only remedy Leerink shall have with respect to the failure by the Company to
make such filing (but without limiting Leerink’s rights under Section 9 hereof)
will be to cease making sales under this Agreement until such amendment or
supplement is filed); (iii) the Company will not file any amendment or
supplement to the Registration Statement or Prospectus, other than Incorporated
Documents, relating to the Placement Shares or a security convertible into the
Placement Shares unless a copy thereof has been submitted to Leerink within a
reasonable period of time before the filing and Leerink has not reasonably
objected thereto (provided, however, that the failure of Leerink to make such
objection shall not relieve the Company of any obligation or liability
hereunder, or affect Leerink’s right to rely on the representations and
warranties made by the Company in this Agreement and provided, further, that the
only remedy Leerink shall have with respect to the Company making such filing
notwithstanding Leerink’s objection (but without limiting Leerink’s rights under
Section 9 hereof) will be to cease making sales under this Agreement) and the
Company will furnish to Leerink at the time of filing thereof a copy of any
Incorporated Document, except for those documents available via EDGAR; and (iv)
the Company will cause each amendment or supplement to the Prospectus, other
than Incorporated Documents, to be filed with the Commission as required
pursuant to the applicable paragraph of Rule 424(b) of the Securities Act, or in
the case of any Incorporated Document, to be filed with the Commission as
required pursuant to the Exchange Act, within the time period prescribed.

 

(b)                                 Notice of Commission Stop Orders.  The
Company will advise Leerink, promptly after it receives notice or obtains
knowledge thereof, of the issuance or threatened issuance by the Commission of
any stop order suspending the effectiveness of the Registration Statement, of
the suspension of the qualification of the Placement Shares for offering or sale
in any jurisdiction, or of the initiation or threatening of any proceeding for
any such purpose; and it will promptly use its commercially reasonable efforts
to prevent the issuance of any stop order or to obtain its withdrawal if such a
stop order should be issued.  The Company will advise Leerink promptly after it
receives any request by the Commission for any amendments to the Registration
Statement or any amendment or supplements to the Prospectus or for additional
information related to the offering of the Placement Shares or for additional
information related to the Registration Statement or the Prospectus.

 

(c)                                  Delivery of Prospectus; Subsequent
Changes.  During any period in which a Prospectus relating to the Placement
Shares is required to be delivered by Leerink under the Securities Act with
respect to the offer and sale of the Placement Shares (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act or a similar rule), the Company will comply with all
requirements imposed upon it by the Securities Act, as from time to time in
force, and to file on or before their respective due dates (taking into account
any extensions available under the Exchange Act) all reports and any definitive
proxy or information statements required to be filed by the Company with the
Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any other provision
of or under the Exchange Act.  If during such period any event occurs as a
result of which the Prospectus as then amended or supplemented would include an
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances then existing,
not misleading, or if during such period it is necessary to amend or supplement
the Registration Statement or Prospectus to comply with the Securities Act, the
Company will promptly notify Leerink to suspend the offering of Placement Shares
during such period and the Company will promptly amend or supplement

 

22

--------------------------------------------------------------------------------


 

the Registration Statement or Prospectus (at the expense of the Company) so as
to correct such statement or omission or effect such compliance.

 

(d)                                 Listing of Placement Shares.  During any
period in which the Prospectus relating to the Placement Shares is required to
be delivered by Leerink under the Securities Act with respect to a pending sale
of the Placement Shares (including in circumstances where such requirement may
be satisfied pursuant to Rule 172 under the Securities Act or a similar rule),
the Company will use its commercially reasonable efforts to cause the Placement
Shares to be listed on Nasdaq. The Company will timely file with Nasdaq all
material documents and notices required by Nasdaq of companies that have or will
issue securities that are traded on Nasdaq.

 

(e)                                  Delivery of Registration Statement and
Prospectus.  The Company will furnish to Leerink and its counsel (at the expense
of the Company) copies of the Registration Statement, the Prospectus (including
all Incorporated Documents) and all amendments and supplements to the
Registration Statement or Prospectus that are filed with the Commission during
any period in which a Prospectus relating to the Placement Shares is required to
be delivered under the Securities Act (including all documents filed with the
Commission during such period that are deemed to be incorporated by reference
therein), in each case as soon as reasonably practicable and in such quantities
as Leerink may from time to time reasonably request and, at Leerink’s request,
will also furnish copies of the Prospectus to each exchange or market on which
sales of the Placement Shares may be made; provided, however, that the Company
shall not be required to furnish any document (other than the Prospectus) to
Leerink to the extent such document is available on EDGAR.

 

(f)                                   Earnings Statement.  The Company will make
generally available to its security holders and to Leerink as soon as
practicable, but in any event not later than 15 months after the end of the
Company’s current fiscal quarter, an earnings statement covering a 12-month
period that satisfies the provisions of Section 11(a) and Rule 158 of the
Securities Act.

 

(g)                                  Expenses.  The Company, whether or not the
transactions contemplated hereunder are consummated or this Agreement is
terminated, in accordance with the provisions of Section 11 hereunder, will pay
all expenses incident to the performance of its obligations hereunder,
including, but not limited to, expenses relating to (i) the preparation,
printing and filing of the Registration Statement and each amendment and
supplement thereto, of each Prospectus and of each amendment and supplement
thereto, (ii) the preparation, issuance, sale and delivery of the Placement
Shares and any taxes payable in connection therewith, (iii) the qualification of
the Placement Shares under securities laws in accordance with the provisions of
Section 7(w) of this Agreement, including filing fees (provided, however, that
any fees or disbursements of counsel for Leerink in connection therewith shall
be paid by Leerink except as set forth in clauses (vii) and (viii) below), (iv)
the printing and delivery to Leerink of copies of the Prospectus and any
amendments or supplements thereto, and of this Agreement, (v) the fees and
expenses incurred in connection with the listing or qualification of the
Placement Shares for trading on Nasdaq, (vi) the filing fees and expenses, if
any, of the Commission, (vii) the filing fees and associated expenses of
Leerink’s outside legal counsel for filings with the FINRA Corporate Financing
Department in an amount not to exceed $10,000 (excluding FINRA filing fees and
in addition to the fees and disbursements referred to in clause (viii) below),
and (viii) the reasonable fees and disbursements of Leerink’s counsel in an
amount not to exceed $50,000 (in addition to the fees and associated expenses
referred to in clause (vii) above).

 

23

--------------------------------------------------------------------------------


 

(h)                                 Use of Proceeds.  The Company will use the
Net Proceeds as described in the Prospectus in the section entitled “Use of
Proceeds.”

 

(i)                                     Notice of Other Sales.  During the
pendency of any Placement Notice given hereunder, and for five (5) Trading Days
following the termination of any Placement Notice given hereunder, the Company
shall provide Leerink notice as promptly as reasonably possible before it offers
to sell, contracts to sell, sells, grants any option to sell or otherwise
disposes of any Ordinary Shares (other than Placement Shares offered pursuant to
the provisions of this Agreement) or securities convertible into or exchangeable
for Ordinary Shares, warrants or any rights to purchase or acquire Ordinary
Shares; provided, that such notice shall not be required in connection with the
(i) issuance, grant or sale of Ordinary Shares, options to purchase Ordinary
Shares or Ordinary Shares issuable upon the exercise of options or other equity
awards pursuant to any stock option, stock bonus or other stock plan or
arrangement described in the Prospectus, (ii) the issuance of securities in
connection with an acquisition, merger or sale or purchase of assets, (iii) the
issuance or sale of Ordinary Shares pursuant to any dividend reinvestment plan
that the Company may adopt from time to time provided the implementation of such
is disclosed to Leerink in advance, (iv) any Ordinary Shares issuable upon the
exchange, conversion or redemption of securities or the exercise of warrants,
options or other rights in effect or outstanding, or (v) any Ordinary Shares, or
securities convertible into or exercisable for Ordinary Shares, offered and sold
in a privately negotiated transaction occurring after the date of this Agreement
to vendors, customers, investors, strategic partners or potential strategic
partners other than for capital raising purposes and otherwise conducted in a
manner so as not to be integrated with the offering of Ordinary Shares hereby.

 

(j)                                    Change of Circumstances.  The Company
will, at any time during a fiscal quarter in which the Company intends to tender
a Placement Notice or sell Placement Shares, advise Leerink promptly after it
shall have received notice or obtained knowledge thereof, of any information or
fact that would alter or affect in any material respect any opinion,
certificate, letter or other document provided to Leerink pursuant to this
Agreement.

 

(k)                                 Due Diligence Cooperation.  During the term
of this Agreement, the Company will cooperate with any reasonable due diligence
review conducted by Leerink or its agents from time to time in connection with
the transactions contemplated hereby, including, without limitation, providing
information and making available documents and senior corporate officers, during
regular business hours and at the Company’s principal offices, as Leerink may
reasonably request.

 

(l)                                     Required Filings Relating to Placement
of Placement Shares.  The Company agrees that on or prior to such dates as the
Securities Act shall require, the Company will (i) file a prospectus supplement
with the Commission under the applicable paragraph of Rule 424(b) under the
Securities Act, which prospectus supplement will set forth, within the relevant
period, the number of Placement Shares sold through Leerink, the Net Proceeds to
the Company and the compensation payable by the Company to Leerink with respect
to such Placement Shares, and (ii) deliver such number of copies of each such
prospectus supplement to each exchange or market on which such sales were
effected as may be required by the rules or regulations of such exchange or
market; provided, that, unless a prospectus supplement containing such
information is required to be filed under the Securities Act, the requirement of
this Section 7(l) may be satisfied by Company’s inclusion in the Company’s Form
10-K or Form 10-Q, as applicable, of the number of Placement Shares sold through

 

24

--------------------------------------------------------------------------------


 

Leerink, the Net Proceeds to the Company and the compensation payable by the
Company to Leerink with respect to such Placement Shares within the relevant
period.

 

(m)                             Representation Dates; Certificate.  On or prior
to the date on which the Company first delivers a Placement Notice pursuant to
this agreement (the “First Placement Notice Date”) and each time the Company:

 

(i)                                     amends or supplements the Registration
Statement or the Prospectus relating to the Placement Shares (other than a
prospectus supplement filed in accordance with Section 7(l) of this Agreement)
by means of a post-effective amendment, sticker, or supplement but not by means
of incorporation of document(s) by reference to the Registration Statement or
the Prospectus relating to the Placement Shares;

 

(ii)                                  files an annual report on Form 10-K under
the Exchange Act;

 

(iii)                               files a quarterly report on Form 10-Q under
the Exchange Act; or

 

(iv)                              files a current report on Form 8-K containing
amended financial information (other than an earnings release) under the
Exchange Act (each date of filing of one or more of the documents referred to in
clauses (i) through (iv) shall be a “Representation Date”);

 

the Company shall furnish Leerink (but in the case of clause (iv) above only if
(1) a Placement Notice is pending, (2) Leerink reasonably determines that the
information contained in such Form 8-K is material to a holder of Ordinary
Shares and (3) Leerink requests such certificate within three (3) days after the
filing of such Form 8-K with the Commission) with a certificate, in the form
attached hereto as Exhibit 7(m), within three (3) Trading Days of any
Representation Date if requested by Leerink.  The requirement to provide a
certificate under this Section 7(m) shall be waived for any Representation Date
occurring at a time at which no Placement Notice is pending, which waiver shall
continue until the earlier to occur of the date the Company delivers a Placement
Notice hereunder (which for such calendar quarter shall be considered a
Representation Date) and the next occurring Representation Date; provided,
however, that such waiver shall not apply for any Representation Date on which
the Company files its annual report on Form 10-K.  Notwithstanding the
foregoing, if the Company subsequently decides to sell Placement Shares
following a Representation Date when the Company relied on such waiver and did
not provide Leerink with a certificate under this Section 7(m), then before the
Company delivers the Placement Notice or Leerink sells any Placement Shares, the
Company shall provide Leerink with a certificate, in the form attached hereto as
Exhibit 7(m), dated the date of the Placement Notice.

 

(n)                                 Legal Opinions.  On or prior to the First
Placement Notice Date and within three (3) Trading Days of each Representation
Date with respect to which the Company is obligated to deliver a certificate in
the form attached hereto as Exhibit 7(m) for which no waiver is applicable, the
Company shall cause to be furnished to Leerink (i) the written opinions and
negative assurance letter of Morgan, Lewis & Bockius UK LLP, U.S. counsel to the
Company, and (ii) the written opinions of Rutgers Posch Visée Endedijk N.V.,
Dutch counsel to the Company, or in each case such other counsel satisfactory to
Leerink (together, “Company Counsel”), in each case in form and substance
satisfactory to Leerink and its counsel, dated the date that the opinion and
negative assurance letter are required to be

 

25

--------------------------------------------------------------------------------


 

delivered, modified, as necessary, to relate to the Registration Statement and
the Prospectus as then amended or supplemented; provided, however, that in lieu
of such opinions and negative assurance letters for subsequent Representation
Dates, Company Counsel may furnish Leerink with a letter to the effect that
Leerink may rely on a prior opinion or negative assurance letter delivered under
this Section 7(n) to the same extent as if it were dated the date of such letter
(except that statements in such prior opinion or negative assurance letter shall
be deemed to relate to the Registration Statement and the Prospectus as amended
or supplemented at such Representation Date).

 

(o)                                 Intellectual Property and Tax Opinions. On
or prior to the First Placement Notice Date and within three (3) Trading Days of
each Representation Date with respect to which the Company is obligated to
deliver a certificate pursuant to Section 7(m) and for which no waiver is
applicable, the Company shall cause to be furnished to Leerink (i) the written
opinions of NLO, counsel for the Company with respect to intellectual property
matters, and the written opinions of Uexküll & Stolberg, counsel for the Company
with respect to intellectual property matters, or in each case such other
intellectual property counsel satisfactory to Leerink (together, “Intellectual
Property Counsel”), and (ii) the written opinion of Van Campen Liem, Dutch tax
counsel for the Company, or in each case such other tax counsel satisfactory to
Leerink (“Tax Counsel”), in each case in form and substance satisfactory to
Leerink and its counsel, dated the date that the opinion letter is required to
be delivered, modified, as necessary, to relate to the Registration Statement
and the Prospectus as then amended or supplemented; provided, however, that in
lieu of such opinions for subsequent Representation Dates, Intellectual Property
Counsel and Tax Counsel may furnish Leerink with a letter to the effect that
Leerink may rely on a prior opinion letter delivered under this Section 7(o) to
the same extent as if it were dated the date of such opinion letter (except that
statements in such prior opinion letter shall be deemed to relate to the
Registration Statement and the Prospectus as amended or supplemented at such
Representation Date).

 

(p)                                 Comfort Letter.  On or prior to the First
Placement Notice Date and within three (3) Trading Days of each Representation
Date with respect to which the Company is obligated to deliver a certificate in
the form attached hereto as Exhibit 7(m) for which no waiver is applicable, the
Company shall cause its independent accountants to furnish Leerink letters (the
“Comfort Letters”), dated the date the Comfort Letter is delivered, which shall
meet the requirements set forth in this Section 7(p); provided, that if
requested by Leerink, the Company shall cause a Comfort Letter to be furnished
to Leerink within ten (10) Trading Days of the date of occurrence of any
material transaction or event that necessitates the filing of additional or
revised financial statements, including the restatement of the Company’s
financial statements.  The Comfort Letter from the Company’s independent
registered public accounting firm shall be in form and substance satisfactory to
Leerink, (i) confirming that they are an independent registered public
accounting firm within the meaning of the Securities Act and the PCAOB, (ii)
stating, as of such date, the conclusions and findings of such firm with respect
to the financial information and other matters ordinarily covered by
accountants’ “comfort letters” to Leerink in connection with registered public
offerings (the first such letter, the “Initial Comfort Letter”) and (iii)
updating the Initial Comfort Letter with any information that would have been
included in the Initial Comfort Letter had it been given on such date and
modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.

 

(q)                                 Market Activities.  The Company will not,
directly or indirectly, (i) take any action designed to cause or result in, or
that constitutes or might reasonably be expected to

 

26

--------------------------------------------------------------------------------


 

constitute, the stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of Ordinary Shares or (ii) sell,
bid for, or purchase Ordinary Shares in violation of Regulation M, or pay anyone
any compensation for soliciting purchases of the Placement Shares other than
Leerink; provided, however, that the Company may bid for and purchase Ordinary
Shares in accordance with Rule 10b-18 under the Exchange Act.

 

(r)                                    Insurance.  The Company and its
Subsidiaries shall maintain, or cause to be maintained, insurance in such
amounts and covering such risks as is reasonable and customary for the business
for which it is engaged.

 

(s)                                   Compliance with Laws.  The Company and
each of its Subsidiaries shall maintain, or cause to be maintained, all material
environmental Permits required by federal, state and local law in order to
conduct their businesses as described in the Prospectus, and the Company and
each of its subsidiaries shall conduct their businesses, or cause their
businesses to be conducted, in substantial compliance with such Permits and with
applicable environmental laws, except where the failure to maintain or be in
compliance with such Permits could not reasonably be expected to result in a
Material Adverse Effect.

 

(t)                                    Investment Company Act.  The Company will
conduct its affairs in such a manner so as to reasonably ensure that neither it
nor its subsidiaries will be or become, at any time prior to the termination of
this Agreement, an “investment company,” as such term is defined in the
Investment Company Act, assuming no change in the Commission’s current
interpretation as to entities that are not considered an investment company.

 

(u)                                 Securities Act and Exchange Act.  The
Company will use its best efforts to comply with all requirements imposed upon
it by the Securities Act and the Exchange Act as from time to time in force, so
far as necessary to permit the continuance of sales of, or dealings in, the
Placement Shares as contemplated by the provisions hereof and the Prospectus.

 

(v)                                 No Offer to Sell.  Other than a free writing
prospectus (as defined in Rule 405 under the Securities Act) approved in advance
by the Company and Leerink in its capacity as principal or agent hereunder,
neither Leerink nor the Company (including its agents and representatives, other
than Leerink in its capacity as such) will make, use, prepare, authorize,
approve or refer to any written communication (as defined in Rule 405 under the
Securities Act), required to be filed with the Commission, that constitutes an
offer to sell or solicitation of an offer to buy Ordinary Shares hereunder.

 

(w)                               Blue Sky and Other Qualifications. The Company
will use its commercially reasonable efforts, in cooperation with Leerink, to
qualify the Placement Shares for offering and sale, or to obtain an exemption
for the Placement Shares to be offered and sold, under the applicable securities
laws of such states and other jurisdictions (domestic or foreign) as Leerink may
designate and to maintain such qualifications and exemptions in effect for so
long as required for the distribution of the Placement Shares (but in no event
for less than one year from the date of this Agreement); provided, however, that
the Company shall not be obligated to file any general consent to service of
process or to qualify as a foreign corporation or as a dealer in securities in
any jurisdiction in which it is not so qualified or to subject itself to
taxation in respect of doing business in any jurisdiction in which it is not
otherwise so subject. In each jurisdiction in which the Placement Shares have
been so qualified or exempt, the Company will file such statements and reports
as may be required by the laws of such jurisdiction to continue such
qualification or exemption, as the case may be,

 

27

--------------------------------------------------------------------------------


 

in effect for so long as required for the distribution of the Placement Shares
(but in no event for less than one year from the date of this Agreement).

 

(x)                                 Sarbanes-Oxley Act.  The Company and its
Subsidiaries will use their best efforts to comply with all effective applicable
provisions of the Sarbanes-Oxley Act.

 

(y)                                 Emerging Growth Company.  The Company will
promptly notify Leerink if the company ceases to be an Emerging Growth company
at any time prior to the completion of Leerink’s distribution of the Placement
Shares pursuant to this Agreement.

 

(z)                                  Renewal of Registration Statement. If,
immediately prior to the third (3rd) anniversary of the initial effective date
of the Registration Statement (the “Renewal Date”), any of the Placement Shares
remain unsold and this Agreement has not been terminated for any reason, the
Company will, prior to the Renewal Date, file a new shelf registration statement
or, if applicable, an automatic shelf registration statement relating to the
Ordinary Shares that may be offered and sold pursuant to this Agreement (which
shall include a form of prospectus reflecting the number of Placement Shares
that may be offered and sold pursuant to this Agreement), in a form satisfactory
to Leerink and its counsel, and, if such registration statement is not an
automatic shelf registration statement, will use its best efforts to cause such
registration statement to be declared effective within 180 days after the
Renewal Date. The Company will take all other reasonable actions necessary or
appropriate to permit the public offer and sale of the Placement Shares to
continue as contemplated in the expired registration statement. From and after
the effective date thereof, references herein to the “Registration Statement”
shall include such new shelf registration statement or such new automatic shelf
registration statement, as the case may be.

 

(aa)                          General Instruction I.B.6. of Form S-3. If, from
and after the date of this Agreement, the Company is no longer eligible to use
Form S-3 pursuant to General Instruction I.B.1. of Form S-3 at the time it files
with the Commission an annual report on Form 10-K or any post-effective
amendment to the Registration Statement, then it shall promptly notify Leerink
and, within two (2) Business Days (as defined below) after the date of filing of
such annual report on Form 10-K or amendment to the Registration Statement, file
a new prospectus supplement with the Commission reflecting the number of
Ordinary Shares available to be offered and sold by the Company under this
Agreement pursuant to General Instruction I.B.6. of Form S-3, provided, however,
that the Company may delay the filing of any such prospectus supplement if, in
the reasonable judgment of the Company, it is in the best interest of the
Company to do so, provided that no Placement Notice is in effect or pending
during such time.

 

(bb)                          Tax Indemnity. The Company will indemnify and hold
harmless Leerink against any documentary, stamp or similar issue tax, including
any interest and penalties, on the creation, issue and sale of the Placement
Shares and on the execution and delivery of this Agreement.

 

(cc)                            Transfer Agent. The Company agrees to maintain a
transfer agent and, if necessary under the jurisdiction of organization of the
Company, a registrar for the Ordinary Shares.

 

8.                                      Conditions to Leerink’s Obligations. The
obligations of Leerink hereunder with respect to a Placement will be subject to
the continuing accuracy and completeness of the representations and warranties
made by the Company herein, to the due performance by

 

28

--------------------------------------------------------------------------------


 

the Company of its obligations hereunder, to the completion by Leerink of a due
diligence review satisfactory to Leerink in its reasonable judgment, and to the
continuing satisfaction (or waiver by Leerink in its sole discretion) of the
following additional conditions:

 

(a)                                 Registration Statement Effective.  The
Registration Statement shall be effective and shall be available for (i) all
sales of Placement Shares issued pursuant to all prior Placement Notices and
(ii) the sale of all Placement Shares contemplated to be issued by any Placement
Notice.

 

(b)                                 Prospectus Supplement. The Company shall
have filed with the Commission the Prospectus Supplement pursuant to Rule 424(b)
under the Securities Act not later than the Commission’s close of business on
the second (2nd) Business Day following the date of this Agreement.

 

(c)                                  No Material Notices.  None of the following
events shall have occurred and be continuing: (i) receipt by the Company or any
of its Subsidiaries of any request for additional information from the
Commission or any other federal or state governmental authority during the
period of effectiveness of the Registration Statement, the response to which
would require any post-effective amendments or supplements to the Registration
Statement or the Prospectus; (ii) the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose; (iii) receipt by the Company or any of its Subsidiaries of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Placement Shares for sale in any jurisdiction
or the initiation or threatening of any proceeding for such purpose; or (iv) the
occurrence of any event that makes any material statement made in the
Registration Statement or the Prospectus or any material document incorporated
or deemed to be incorporated therein by reference untrue in any material respect
or that requires the making of any changes in the Registration Statement, the
Prospectus or such documents so that, in the case of the Registration Statement,
it will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading and, that in the case of the Prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

(d)                                 No Misstatement or Material Omission. 
Leerink shall not have advised the Company that the Registration Statement or
Prospectus, or any amendment or supplement thereto, contains an untrue statement
of fact that in Leerink’s reasonable opinion is material, or omits to state a
fact that in Leerink’s opinion is material and is required to be stated therein
or is necessary to make the statements therein not misleading.

 

(e)                                  Material Changes.  Except as contemplated
in the Prospectus, or disclosed in the Company’s reports filed with the
Commission, there shall not have been any material adverse change, on a
consolidated basis, in the authorized share capital of the Company or any
Material Adverse Effect or any development that could reasonably be expected to
result in a Material Adverse Effect, or any downgrading in or withdrawal of the
rating assigned to any of the Company’s securities (other than asset backed
securities), if any, by any rating organization or a public announcement by any
rating organization that it has under surveillance or review its rating of any
of the Company’s securities (other than asset backed securities), if any, the
effect of which, in the case of any such action by a rating organization

 

29

--------------------------------------------------------------------------------


 

described above, in the reasonable judgment of Leerink (without relieving the
Company of any obligation or liability it may otherwise have), is so material as
to make it impracticable or inadvisable to proceed with the offering of the
Placement Shares on the terms and in the manner contemplated in the Prospectus.

 

(f)                                   Company Counsel Legal Opinions.  Leerink
shall have received the opinions and negative assurance letters, as applicable,
of Company Counsel, Intellectual Property Counsel and Tax Counsel required to be
delivered pursuant to Section 7(n) and Section 7(o), as applicable, on or before
the date on which such delivery of such opinions and negative assurance letters
are required pursuant to Section 7(n) and Section 7(o), as applicable.

 

(g)                                  Leerink Counsel Legal Opinion.  Leerink
shall have received from Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.,
counsel for Leerink, such opinion or opinions, on or before the date on which
the delivery of the Company Counsel legal opinion is required pursuant to
Section 7(n), with respect to such matters as Leerink may reasonably require,
and the Company shall have furnished to such counsel such documents as they
request for enabling them to pass upon such matters.

 

(h)                                 Comfort Letter.  Leerink shall have received
the Comfort Letter required to be delivered pursuant to Section 7(p) on or
before the date on which such delivery of such Comfort Letter is required
pursuant to Section 7(p).

 

(i)                                     Representation Certificate.  Leerink
shall have received the certificate required to be delivered pursuant to Section
7(m) on or before the date on which delivery of such certificate is required
pursuant to Section 7(m).

 

(j)                                    CFO’s Certificate.  On or prior to the
First Placement Notice Date, Leerink shall have received a certificate, signed
on behalf of the Company by its Chief Financial Officer, in form and substance
satisfactory to Leerink and its counsel, certifying as to (i) the articles of
association of the Company, (ii) the resolutions of the board of directors of
the Company authorizing the execution, delivery and performance of this
Agreement, and the issuance and sale hereunder of the number of Placement Shares
that may be issued and sold under this Agreement pursuant to a resolution of the
general meeting of shareholders of the Company in accordance with the Company’s
articles of association and applicable Dutch law, (iii) the resolution of the
general meeting of shareholders of the Company referred to in clause (ii) above,
and (iv) the incumbency of the officers of the Company duly authorized to
execute this Agreement and the other documents contemplated by this
Agreement.(1)

 

(k)                                 IP Certificate.  On each date on which
opinions of Intellectual Property Counsel are required to be delivered pursuant
to Section 7(o), Leerink shall have received a certificate, signed on behalf of
the Company by the Company’s general counsel or another duly authorized officer
of the Company, in form and substance satisfactory to Leerink and its counsel,
certifying as to such patent and other intellectual property matters as Leerink
may reasonably request.

 

(l)                                     No Suspension.  Trading in the Ordinary
Shares shall not have been suspended on, and the Ordinary Shares shall not have
been delisted from, Nasdaq.

 

(m)                             Other Materials.  On each date on which the
Company is required to deliver a certificate pursuant to Section 7(m), the
Company shall have furnished to Leerink such appropriate further information,
certificates and documents as Leerink may have reasonably requested. All such
opinions, certificates, letters and other documents shall have been in
compliance with the provisions hereof. The Company will furnish Leerink with
such

 

30

--------------------------------------------------------------------------------


 

conformed copies of such opinions, certificates, letters and other documents as
Leerink shall have reasonably requested.

 

(n)                                 Securities Act Filings Made.  All filings
with the Commission required by Rule 424(b) or Rule 433 under the Securities Act
to have been filed prior to the issuance of any Placement Notice hereunder shall
have been made within the applicable time period prescribed for such filing by
Rule 424(b) (without reliance on Rule 424(b)(8) of the Securities Act) or Rule
433, as applicable.

 

(o)                                 Approval for Listing.  The Placement Shares
shall either have been (i) approved for listing on Nasdaq, subject only to
notice of issuance, or (ii) the Company shall have filed an application for
listing of the Placement Shares on Nasdaq at, or prior to, the issuance of any
Placement Notice and Nasdaq shall have reviewed such application and not
provided any objections thereto.

 

(p)                                 FINRA.  FINRA shall have raised no objection
to the terms of this offering and the amount of compensation allowable or
payable to Leerink as described in the Prospectus.

 

(q)                                 No Termination Event.  There shall not have
occurred any event that would permit Leerink to terminate this Agreement
pursuant to Section 11(a).

 

9.                                      Indemnification and Contribution.

 

(a)                                 Company Indemnification.  The Company agrees
to indemnify and hold harmless Leerink, its affiliates and their respective
partners, members, directors, officers, employees and agents, and each person,
if any, who (i) controls Leerink within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, or (ii) is controlled by or is
under common control with Leerink, from and against any and all losses, claims,
liabilities, expenses and damages (including, but not limited to, any and all
reasonable investigative, legal and other expenses incurred in connection with,
and any and all amounts paid in settlement (in accordance with Section 9(c)) of,
any action, suit or proceeding between any of the indemnified parties and any
indemnifying parties or between any indemnified party and any third party, or
otherwise, or any claim asserted), as and when incurred, to which Leerink, or
any such person, may become subject under the Securities Act, the Exchange Act
or other federal or state statutory law or regulation, at common law or
otherwise, insofar as such losses, claims, liabilities, expenses or damages
arise out of or are based, directly or indirectly, on (x) any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement or the Prospectus or any amendment or supplement to the Registration
Statement or the Prospectus or in any free writing prospectus or in any
application or other document executed by or on behalf of the Company or based
on written information furnished by or on behalf of the Company filed in any
jurisdiction in order to qualify the Ordinary Shares under the securities laws
thereof or filed with the Commission, (y) the omission or alleged omission to
state in any such document a material fact required to be stated in it or
necessary to make the statements in it (solely with respect to the Prospectus,
in light of the circumstances under which they were made) not misleading or (z)
any breach by any of the indemnifying parties of any of their respective
representations, warranties and agreements contained in this Agreement;
provided, however, that this indemnity agreement shall not apply to the extent
that such loss, claim, liability, expense or damage arises from the sale of the
Placement Shares pursuant to this Agreement and is caused, directly or
indirectly, by an untrue statement or omission, or alleged untrue statement

 

31

--------------------------------------------------------------------------------


 

or omission, made in reliance upon and in conformity with the Agent’s
Information.  This indemnity agreement will be in addition to any liability that
the Company might otherwise have.

 

(b)                                 Leerink Indemnification. Leerink agrees to
indemnify and hold harmless the Company and its directors and each officer of
the Company that signed the Registration Statement, and each person, if any, who
(i) controls the Company within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act or (ii) is controlled by or is under common
control with the Company (a “Company Affiliate”) against any and all loss,
liability, claim, damage and expense described in the indemnity contained in
Section 9(a), as incurred, but only with respect to untrue statements or
omissions, or alleged untrue statements or omissions, made in the Registration
Statement (or any amendments thereto) or the Prospectus (or any amendment or
supplement thereto) in reliance upon and in conformity with the Agent’s
Information.

 

(c)                                  Procedure.  Any party that proposes to
assert the right to be indemnified under this Section 9 will, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim is to be made against an indemnifying party or parties under this
Section 9, notify each such indemnifying party of the commencement of such
action, enclosing a copy of all papers served, but the omission so to notify
such indemnifying party will not relieve the indemnifying party from (i) any
liability that it might have to any indemnified party otherwise than under this
Section 9 and (ii) any liability that it may have to any indemnified party under
the foregoing provision of this Section 9 unless, and only to the extent that,
such omission results in the forfeiture of substantive rights or defenses by the
indemnifying party. If any such action is brought against any indemnified party
and it notifies the indemnifying party of its commencement, the indemnifying
party will be entitled to participate in and, to the extent that it elects by
delivering written notice to the indemnified party promptly after receiving
notice of the commencement of the action from the indemnified party, jointly
with any other indemnifying party similarly notified, to assume the defense of
the action, with counsel reasonably satisfactory to the indemnified party, and
after notice from the indemnifying party to the indemnified party of its
election to assume the defense, the indemnifying party will not be liable to the
indemnified party for any legal or other expenses except as provided below and
except for the reasonable costs of investigation subsequently incurred by the
indemnified party in connection with the defense. The indemnified party will
have the right to employ its own counsel in any such action, but the fees,
expenses and other charges of such counsel will be at the expense of such
indemnified party unless (1) the employment of counsel by the indemnified party
has been authorized in writing by the indemnifying party, (2) the indemnified
party has reasonably concluded (based on advice of counsel) that there may be
legal defenses available to it or other indemnified parties that are different
from or in addition to those available to the indemnifying party, (3) a conflict
or potential conflict exists (based on advice of counsel to the indemnified
party) between the indemnified party and the indemnifying party (in which case
the indemnifying party will not have the right to direct the defense of such
action on behalf of the indemnified party) or (4) the indemnifying party has not
in fact employed counsel reasonably satisfactory to the indemnified party to
assume the defense of such action, within a reasonable time after receiving
notice of the commencement of the action, in each of which cases the reasonable
fees, disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time for all such indemnified party or parties. All such

 

32

--------------------------------------------------------------------------------


 

fees, disbursements and other charges will be reimbursed by the indemnifying
party promptly after the indemnifying party receives a written invoice relating
to such fees, disbursements and other charges in reasonable detail. An
indemnifying party will not, in any event, be liable for any settlement of any
action or claim effected without its written consent.  No indemnifying party
shall, without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this Section
9 (whether or not any indemnified party is a party thereto), unless such
settlement, compromise or consent (1) includes an unconditional release of each
indemnified party, in form and substance reasonably satisfactory to such
indemnified party, from all liability arising or that may arise out of such
claim, action or proceeding and (2) does not include a statement as to or an
admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

 

(d)                                 Contribution.  In order to provide for just
and equitable contribution in circumstances in which the indemnification
provided for in the foregoing paragraphs of this Section 9 is applicable in
accordance with its terms but for any reason is held to be unavailable from the
Company or Leerink, the Company and Leerink will contribute to the total losses,
claims, liabilities, expenses and damages (including any investigative, legal
and other expenses reasonably incurred in connection with, and any amount paid
in settlement of, any action, suit or proceeding or any claim asserted, but
after deducting any contribution received by the Company from persons other than
Leerink, such as persons who control the Company within the meaning of the
Securities Act, officers of the Company who signed the Registration Statement
and directors of the Company, who also may be liable for contribution) to which
the Company and Leerink may be subject in such proportion as shall be
appropriate to reflect the relative benefits received by the Company on the one
hand and Leerink on the other. The relative benefits received by the Company on
the one hand and Leerink on the other hand shall be deemed to be in the same
proportion as the total Net Proceeds from the sale of the Placement Shares
(before deducting expenses) received by the Company bear to the total
compensation received by Leerink (before deducting expenses) from the sale of
Placement Shares on behalf of the Company.  If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault of the Company, on the one hand, and Leerink, on the
other, with respect to the statements or omission that resulted in such loss,
claim, liability, expense or damage, or action in respect thereof, as well as
any other relevant equitable considerations with respect to such offering. Such
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or Leerink, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and Leerink agree that it would not be just and equitable if
contributions pursuant to this Section 9(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in this Section 9(d)
shall be deemed to include, for the purpose of this Section 9(d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim to the extent consistent
with Section 9(c) hereof.  Notwithstanding the foregoing provisions of this
Section 9(d), Leerink shall not be required to contribute any amount in excess
of the commissions received by it under this

 

33

--------------------------------------------------------------------------------


 

Agreement and no person found guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any person who was not guilty of such fraudulent misrepresentation. For
purposes of this Section 9(d), any person who controls a party to this Agreement
within the meaning of the Securities Act, and any officers, directors, partners,
employees or agents of Leerink, will have the same rights to contribution as
that party, and each officer of the Company who signed the Registration
Statement will have the same rights to contribution as the Company, subject in
each case to the provisions hereof. Any party entitled to contribution, promptly
after receipt of notice of commencement of any action against such party in
respect of which a claim for contribution may be made under this Section 9(d),
will notify any such party or parties from whom contribution may be sought, but
the omission to so notify will not relieve that party or parties from whom
contribution may be sought from any other obligation it or they may have under
this Section 9(d) except to the extent that the failure to so notify such other
party materially prejudiced the substantive rights or defenses of the party from
whom contribution is sought. Except for a settlement entered into pursuant to
the last sentence of Section 9(c) hereof, no party will be liable for
contribution with respect to any action or claim settled without its written
consent if such consent is required pursuant to Section 9(c) hereof.

 

10.                               Representations and Agreements to Survive
Delivery.  The indemnity and contribution agreements contained in Section 9 of
this Agreement and all representations and warranties of the Company herein or
in certificates delivered pursuant hereto shall survive, as of their respective
dates, regardless of (i) any investigation made by or on behalf of Leerink, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

 

11.                               Termination.

 

(a)                                 Leerink shall have the right by giving
notice as hereinafter specified at any time to terminate this Agreement if (i)
any Material Adverse Effect, or any development that could reasonably be
expected to result in a Material Adverse Effect, has occurred that, in the
reasonable judgment of Leerink, may materially impair the ability of Leerink to
sell the Placement Shares hereunder, (ii) the Company shall have failed, refused
or been unable to perform any agreement on its part to be performed hereunder;
provided, however, in the case of any failure of the Company to deliver (or
cause another person to deliver) any certification, opinion, or letter required
under Sections 7(m), 7(n), 7(o) or 7(p), Leerink’s right to terminate shall not
arise unless such failure to deliver (or cause to be delivered) continues for
more than thirty (30) days from the date such delivery was required, (iii) any
other condition of Leerink’s obligations hereunder is not fulfilled, (iv) any
suspension or limitation of trading in the Placement Shares or in securities
generally on Nasdaq shall have occurred, (v) a general banking moratorium shall
have been declared by any of United States federal, New York or Dutch
authorities, or (vi) there shall have occurred any outbreak or escalation of
national or international hostilities or any crisis or calamity, or any change
in the United States or international financial markets, or any substantial
change or development involving a prospective substantial change in United
States or international political, financial or economic conditions that, in the
reasonable judgment of Leerink, may materially impair the ability of Leerink to
sell the Placement Shares hereunder or to enforce contracts for the sale of
securities. Any such termination shall be without liability of any party to any
other party except that the provisions of Section 7(g) (Expenses), Section 9
(Indemnification and Contribution), Section 10 (Representations and Agreements
to Survive Delivery), Section 16 (Applicable Law; Consent to Jurisdiction;
Currency Provisions) and Section 17 (Waiver of

 

34

--------------------------------------------------------------------------------


 

Jury Trial) hereof shall remain in full force and effect notwithstanding such
termination. If Leerink elects to terminate this Agreement as provided in this
Section 11(a), Leerink shall provide the required notice as specified in Section
12 (Notices).

 

(b)                                 The Company shall have the right, by giving
ten (10) days’ notice as hereinafter specified to terminate this Agreement in
its sole discretion at any time after the date of this Agreement.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 7(g), Section 9, Section 10, Section 11(f),
Section 16 and Section 17 hereof shall remain in full force and effect
notwithstanding such termination.

 

(c)                                  Leerink shall have the right, by giving ten
(10) days’ notice as hereinafter specified to terminate this Agreement in its
sole discretion at any time after the date of this Agreement.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 7(g), Section 9, Section 10, Section 11(f),
Section 16 and Section 17 hereof shall remain in full force and effect
notwithstanding such termination.

 

(d)                                 Unless earlier terminated pursuant to this
Section 11, this Agreement shall automatically terminate upon the issuance and
sale of all of the Placement Shares through Leerink on the terms and subject to
the conditions set forth herein; provided that the provisions of Section 7(g),
Section 9, Section 10, Section 11(f), Section 16 and Section 17 hereof shall
remain in full force and effect notwithstanding such termination.

 

(e)                                  This Agreement shall remain in full force
and effect unless terminated pursuant to Sections 11(a), (b), (c), or (d) above
or otherwise by mutual agreement of the parties; provided, however, that any
such termination by mutual agreement shall in all cases be deemed to provide
that Section 7(g), Section 9, Section 10, Section 11(f), Section 16 and Section
17 shall remain in full force and effect.

 

(f)                                   Any termination of this Agreement shall be
effective on the date specified in such notice of termination; provided,
however, that such termination shall not be effective until the close of
business on the date of receipt of such notice by Leerink or the Company, as the
case may be. If such termination shall occur prior to the Settlement Date for
any sale of Placement Shares, such Placement Shares shall settle in accordance
with the provisions of this Agreement. Upon termination of this Agreement, the
Company shall not have any liability to Leerink for any discount, commission or
other compensation with respect to any Placement Shares not otherwise sold by
Leerink under this Agreement, expect with respect to reimbursement of expenses
pursuant to Section 7(g).

 

12.                               Notices.  All notices or other communications
required or permitted to be given by any party to any other party pursuant to
the terms of this Agreement shall be in writing, unless otherwise specified in
this Agreement, and if sent to Leerink, shall be delivered to:

 

Leerink Partners LLC

One Federal Street, 37th Floor

Boston, Massachusetts 02110

Attention: John A. Civitarese

Facsimile: (617) 918-4914

 

with copies (which shall not constitute notice) to:

 

Leerink Partners LLC

 

35

--------------------------------------------------------------------------------


 

299 Park Avenue, 29th Floor

New York, New York 10171

Attention: Stuart R. Nayman, Esq.

Facsimile: (646) 499-7011

E-mail: stuart.nayman@leerink.com

 

and

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, Massachusetts 02111

Attention: William C. Hicks, Esq.

Facsimile: (617) 542-2241

E-mail: wchicks@mintz.com

 

and if to the Company, shall be delivered to:

 

uniQure N.V.

Paasheuvelweg 25a,

1105 BP Amsterdam, the Netherlands

Attention: Chief Accounting Officer

Facsimile: +31 (0) 20 240 6020

 

with copies (which shall not constitute notice) to:

 

uniQure, Inc.

113 Hartwell Avenue

Lexington, MA 02421

Attention:  Chief Executive Officer

Facsimile:  (339) 970-7010

E-mail: m.kapusta@uniqure.com

 

and

 

Morgan, Lewis & Bockius UK LLP

Condor House

5-10 St. Paul’s Churchyard

London EC4M 8AL

United Kingdom

Attention: Timothy J. Corbett, Esq.

Facsimile: +44 20 3201 5001

E-mail: timothy.corbett@morganlewis.com

 

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose. 
Each such notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day (as defined
below), or, if such day is not a Business Day on the next succeeding Business
Day, (ii) on the next Business Day after timely delivery to a
nationally-recognized overnight courier and (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid). For purposes of this

 

36

--------------------------------------------------------------------------------


 

Agreement, “Business Day” shall mean any day on which the Nasdaq and commercial
banks in the City of New York are open for business.

 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 12 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives verification
of receipt by the receiving party. Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.

 

13.                               Successors and Assigns.  This Agreement shall
inure to the benefit of and be binding upon the Company and Leerink and their
respective successors and the affiliates, controlling persons, officers and
directors referred to in Section 9 hereof. References to any of the parties
contained in this Agreement shall be deemed to include the successors and
permitted assigns of such party. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Neither party may assign its rights or obligations under this
Agreement without the prior written consent of the other party; provided,
however, that Leerink may assign its rights and obligations hereunder to an
affiliate of Leerink without obtaining the Company’s consent, so long as such
affiliate is a registered broker-dealer.

 

14.                               Adjustments for Share Splits.  The parties
acknowledge and agree that all share-related numbers contained in this Agreement
shall be adjusted to take into account any share split, share dividend or
similar event effected with respect to the Ordinary Shares.

 

15.                               Entire Agreement; Amendment; Severability;
Waiver.  This Agreement (including all schedules and exhibits attached hereto
and Placement Notices issued pursuant hereto) constitutes the entire agreement
and supersedes all other prior and contemporaneous agreements and undertakings,
both written and oral, among the parties hereto with regard to the subject
matter hereof. Neither this Agreement nor any term hereof may be amended except
pursuant to a written instrument executed by the Company and Leerink; provided,
however, that Schedule 2 of this Agreement may be amended by either party from
time to time by sending a notice containing a revised Schedule 2 to the other
party in the manner provided in Section 12.  In the event that any one or more
of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable as written by a court of
competent jurisdiction, then such provision shall be given full force and effect
to the fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.  No implied waiver by a party shall
arise in the absence of a waiver in writing signed by such party. No failure or
delay in exercising any right, power, or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any right, power, or
privilege hereunder.

 

16.                               Applicable Law; Consent to Jurisdiction;
Currency Provisions. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed in such state. Any

 

37

--------------------------------------------------------------------------------


 

legal suit, action or proceeding arising out of or based upon this Agreement or
the transactions contemplated hereby (“Related Proceedings”) may be instituted
in the federal courts of the United States of America located in the Borough of
Manhattan in the City of New York or the courts of the State of New York in each
case located in the Borough of Manhattan in the City of New York (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for proceedings instituted in regard to the enforcement of
a judgment of any such court (a “Related Judgment”), as to which such
jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum. The Company hereby irrevocably appoints uniQure, Inc.,
which currently maintains an office at 113 Hartwell Ave, Lexington, MA 02421,
United States of America, as its agent to receive service of process or other
legal summons for purposes of any such suit, action or proceeding that may be
instituted in any state or federal court in the Borough of Manhattan in the City
of New York, United States of America.

 

With respect to any Related Proceeding, each party irrevocably waives, to the
fullest extent permitted by applicable law, all immunity (whether on the basis
of sovereignty or otherwise) from jurisdiction, service of process, attachment
(both before and after judgment) and execution to which it might otherwise be
entitled in the Specified Courts, and with respect to any Related Judgment, each
party waives any such immunity in the Specified Courts or any other court of
competent jurisdiction, and will not raise or claim or cause to be pleaded any
such immunity at or in respect of any such Related Proceeding or Related
Judgment, including, without limitation, any immunity pursuant to the United
States Foreign Sovereign Immunities Act of 1976, as amended.

 

The obligations of the Company pursuant to this Agreement in respect of any sum
due to Leerink shall, notwithstanding any judgment in a currency other than
United States dollars, not be discharged until the first Business Day, following
receipt by Leerink of any sum adjudged to be so due in such other currency, on
which Leerink may in accordance with normal banking procedures purchase United
States dollars with such other currency. If the United States dollars so
purchased are less than the sum originally due to Leerink in United States
dollars hereunder, the Company agrees as a separate obligation and
notwithstanding any such judgment, to indemnify Leerink against such loss. If
the United States dollars so purchased are greater than the sum originally due
to Leerink hereunder, Leerink agrees to pay to the Company an amount equal to
the excess of the dollars so purchased over the sum originally due to Leerink
hereunder.

 

All payments made by the Company under this Agreement shall be made free and
clear of any withholding or deduction for or on account of any present or future
taxes, duties, assessments or governmental charges of whatever nature (including
any amounts that result from the payment of fees, compensation or reimbursement
of costs contemplated by this Agreement) imposed or levied by or on behalf of
the Netherlands or by any department, agency or other political subdivision or
any taxing authority thereof or therein, and all interest, penalties or similar
liabilities with respect thereto (collectively, “Dutch Taxes”), unless such
deduction or withholding is required by law. If any Dutch Taxes are required by
law to be deducted or withheld by the Company in connection with such payment or

 

38

--------------------------------------------------------------------------------


 

repurchase, the Company will increase the amount to be paid to Leerink so that
the full amount of such payment is received by Leerink, provided that the
Company will not be required to pay any such additional amounts to the extent
that the obligation to withhold or deduct any amounts arises as a result of any
present or former connection between Leerink and the relevant jurisdiction other
than any such connection arising solely as a result of the transaction described
in this agreement.

 

17.                               Waiver of Jury Trial.  The Company and Leerink
each hereby irrevocably waives any right it may have to a trial by jury in
respect of any claim based upon or arising out of this Agreement or any
transaction contemplated hereby.

 

18.                               Construction.

 

(a)                                 The section and exhibit headings herein are
for convenience only and shall not affect the construction hereof.

 

(b)                                 Words defined in the singular shall have a
comparable meaning when used in the plural, and vice versa;

 

(c)                                  The words “hereof,” “hereto,” “herein” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement;

 

(d)                                 Wherever the word “include,” “includes” or
“including” is used in this Agreement, it shall be deemed to be followed by the
words “without limitation”;

 

(e)                                  References herein to any gender shall
include each other gender;

 

(f)                                   References herein to any law, statute,
ordinance, code, regulation, rule or other requirement of any governmental
authority shall be deemed to refer to such law, statute, ordinance, code,
regulation, rule or other requirement of any governmental authority as amended,
reenacted, supplemented or superseded in whole or in part and in effect from
time to time and also to all rules and regulation promulgated thereunder.

 

19.                               Permitted Free Writing Prospectuses. The
Company represents, warrants and agrees that, unless it obtains the prior
written consent of Leerink, which consent shall not be unreasonably withheld,
conditioned or delayed, and Leerink represents, warrants and agrees that, unless
it obtains the prior written consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed, it has not made and will not make
any offer relating to the Placement Shares that would constitute an issuer free
writing prospectus, or that would otherwise constitute a “free writing
prospectus,” as defined in Rule 405, required to be filed with the Commission.
Any such free writing prospectus consented to by Leerink or by the Company, as
the case may be, is hereinafter referred to as a “Permitted Free Writing
Prospectus.”  The Company represents and warrants that it has treated and agrees
that it will treat each Permitted Free Writing Prospectus as an “issuer free
writing prospectus,” as defined in Rule 433, and has complied and will comply
with the requirements of Rule 433 applicable to any Permitted Free Writing
Prospectus, including timely filing with the Commission where required,
legending and record keeping.

 

20.                               Absence of Fiduciary Relationship.  The
Company acknowledges and agrees that:

 

39

--------------------------------------------------------------------------------


 

(a)                                 Leerink has been retained solely to act as
sales agent in connection with the sale of the Ordinary Shares and that no
fiduciary, advisory or agency relationship between the Company and Leerink has
been created in respect of any of the transactions contemplated by this
Agreement, irrespective of whether Leerink has advised or is advising the
Company on other matters;

 

(b)                                 the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement;

 

(c)                                  Neither Leerink nor its affiliates have
provided any legal, accounting, regulatory or tax advice with respect to the
transactions contemplated by this Agreement and it has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate;

 

(d)                                 the Company has been advised that Leerink
and its affiliates are engaged in a broad range of transactions which may
involve interests that differ from those of the Company and that Leerink has no
obligation to disclose such interests and transactions to the Company by virtue
of any fiduciary, advisory or agency relationship; and

 

(e)                                  the Company waives, to the fullest extent
permitted by law, any claims it may have against Leerink for breach of fiduciary
duty or alleged breach of fiduciary duty in connection with the transactions
contemplated by this Agreement and agrees that Leerink shall have no liability
(whether direct or indirect) to the Company in respect of such a fiduciary claim
or to any person asserting a fiduciary duty claim on behalf of or in right of
the Company, including stockholders, partners, employees or creditors of the
Company.

 

21.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. Delivery of an
executed Agreement by one party to the other may be made by facsimile or
electronic transmission.

 

22.                               Agent’s Information; Knowledge of the Company.
As used in this Agreement, “Agent’s Information” means, solely the following
information in the Prospectus: the fifth (5th) paragraph under the caption “Plan
of Distribution” in the Prospectus Supplement. All references in this Agreement
to the “knowledge of the Company” or the “Company’s knowledge” or similar
qualifiers shall mean the actual knowledge of Matthew Kapusta, Christian Klemt,
Jonathan Garen, Alex Kuta and Steven Kelenkofske, after due inquiry.

 

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

 

All references in this Agreement to “supplements” to the Prospectus shall
include, without limitation, any supplements, “wrappers” or similar materials
prepared in connection with any offering, sale or private placement of any
Placement Shares by Leerink outside of the United States.

 

[Remainder of Page Intentionally Blank]

 

40

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the understanding between the Company and
Leerink, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Leerink.

 

 

Very truly yours,

 

 

 

UNIQURE N.V.

 

 

 

 

 

By:

/s/ Matthew Kapusta

 

 

Name: Matthew Kapusta

 

 

Title: Chief Executive Officer

 

 

 

 

 

ACCEPTED as of the date

 

first-above written:

 

 

 

LEERINK PARTNERS LLC

 

 

 

 

 

By:

/s/ John I. Fitzgerald, Esq.

 

 

Name: John I. Fitzgerald, Esq.

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

FORM OF PLACEMENT NOTICE

 

From:

[                                     ]

Cc:

[                                     ]

To:

[                                     ]

Subject:

Leerink—At The Market Offering—Placement Notice

 

Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement, dated September 15, 2017 (the “Agreement”), by and between uniQure
N.V., a Dutch public company with limited liability (the “Company”), and Leerink
Partners LLC (“Leerink”), I hereby request on behalf of the Company that Leerink
sell up to [  ] ordinary shares, nominal value €0.05 per share, of the Company
(the “Ordinary Shares”), at a minimum market price of $        per share[,
provided that no more than [  ] Ordinary Shares shall be sold in any one Trading
Day, as such term is defined in Section 3 of the Agreement].  Sales should begin
on the date of this Notice and shall continue until [DATE] [all such shares are
sold].

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

The Company

 

Matthew Kapusta

 

Christian Klemt

 

Leerink Partners LLC

 

Rahul Chaudhary

 

Patrick Morley

 

Stuart Nayman

 

Eric Olson

 

Dan Dubin

 

Jon Civitarese

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Compensation

 

Leerink shall be paid compensation equal to 3.0% of the gross proceeds from the
sales of Ordinary Shares pursuant to the terms of this Agreement.

 

--------------------------------------------------------------------------------


 

Exhibit 7(m)

 

OFFICER CERTIFICATE

 

The undersigned, the duly qualified and elected Executive Director and Chief
Executive Officer of uniQure N.V., a Dutch public company with limited liability
(the “Company”), does hereby certify in such capacity and on behalf of the
Company, pursuant to Section 7(m) of the Sales Agreement, dated September 15,
2017 (the “Sales Agreement”), by and between the Company and Leerink Partners
LLC, that to the best of the knowledge of the undersigned:

 

(i)                                     The representations and warranties of
the Company in Section 6 of the Sales Agreement (A) to the extent such
representations and warranties are subject to qualifications and exceptions
contained therein relating to materiality or Material Adverse Effect, are true
and correct on and as of the date hereof with the same force and effect as if
expressly made on and as of the date hereof, except for those representations
and warranties that speak solely as of a specific date and which were true and
correct as of such date, and (B) to the extent such representations and
warranties are not subject to any qualifications or exceptions, are true and
correct in all material respects as of the date hereof as if made on and as of
the date hereof with the same force and effect as if expressly made on and as of
the date hereof except for those representations and warranties that speak
solely as of a specific date and which were true and correct as of such date;

 

(ii)                                  The Company has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
pursuant to the Sales Agreement at or prior to the date hereof;

 

(iii)                               As of the date hereof, (i) the Registration
Statement does not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein not misleading, (ii) the Prospectus does not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading and (iii) no event has occurred as a result of which it is necessary
to amend or supplement the Registration Statement or the Prospectus in order to
make the statements therein not untrue or misleading for clauses (i) and
(ii) above, respectively, to be true and correct;

 

(iv)                              There has been no material adverse change
since the date as of which information is given in the Prospectus, as amended or
supplemented;

 

(v)                                 The Company does not possess any material
non-public information; and

 

(vi)                              The maximum number of Placement Shares that
may be sold pursuant to the Sales Agreement has been duly authorized by the
Company’s board of directors pursuant to a

 

--------------------------------------------------------------------------------


 

resolution of the general meeting of shareholders of the Company in accordance
with the Company’s articles of association and applicable Dutch law.

 

Terms used herein and not defined herein have the meanings ascribed to them in
the Sales Agreement.

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

 

 

2

--------------------------------------------------------------------------------